116 West 23rd Street, 5th Floor, New York, NY 10011 March 31, 2011 VIA EDGAR Division of Corporate Finance United States Securities and Exchange Commission treet, NE Washington, D.C. 20549-3561 Attn:Jay Webb Re:New Energy Systems Group (the “Company”) Form 10-K Filed April 15, 2010 File No. 000-49715 Form 10-Q filed May 14, 2010, File No. 000-49715 Form 10-Q filed November 15, 2010, File No. 001-34847 Dear Mr. Webb: We are responding to comments contained in the letter, dated March 16, 2011, from the United States Securities and Exchange Commission (the “SEC”) addressed to Jufeng Chen, the Company’s Chief Financial Officer, with respect to the Company’s Annual Report on Form 10-K filed on April 15, 2010 (the “10-K”), the Company’s Form 10-Q filed on May 14, 2010, and the Company’s Form 10-Q filed on November 15, 2010. The Company has replied below on a comment by comment basis, with each response following a repetition of the SEC’s comment to which it applies (the “Comments”). The responses to the Comments are numbered to relate to the corresponding Comments in your letter. Form 10-K for the Year Ended December 31, 2009 1. We will continue to evaluate your response to prior comment 1after you file the amendments mentioned in the response. RESPONSE: We hereby acknowledge that the SEC will continue to evaluate our response to prior comment 1 after we file the amendment mentioned in that response. 2. When you respond to this letter, please include the exact written acknowledgement from the company that appear at the end of this letter. For example, we note that your chief financial officer, rather than the company, signed the response letter below the written acknowledgements and your reference to “we acknowledge” rather than “the company acknowledges.” 1 116 West 23rd Street, 5th Floor, New York, NY 10011 RESPONSE: We will respond to this letter with the exact written acknowledgement from the Company that appears at the end of this letter. Item 9A(T).Controls and Procedures, page 21 3. Refer to prior comment 2. We note your plan to amend your December 31, 2009 Form 10-K in response to our prior comments. Please revise the disclosures in this section of the amended filing to also · disclose weaknesses you identified in your internal controls other than the weakness related to your lack of expertise in U.S. accounting principles among the personnel in the Company and · disclose any changes you expect to undertake with respect to your internal control over financial reporting intended to remediate the weakness. RESPONSE: We hereby undertake to amend our December 31, 2009 Form 10-K in response to the SEC’s prior comments, and to also (1) disclose weaknesses we identified in our internal controls other than the weakness related to our lack of expertise in U.S. accounting principles among the personnel in the Company, and (2) disclose any changes we expect to undertake with respect to our internal control over financial reporting intended to remediate the weakness by revising our disclosure as follows: ITEM 9A(T).CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that such information is accumulated and communicated to our management, including our principal executive officer and principal financial officer CEO, who serves as our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) (the Company’s principal executive officer) and Chief Financial Officer (“CFO”) (the Company’s principal financial and accounting officer), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the end of December 31, 2009the period covered by this report. Based upon that evaluation, the Company’s CEO and CFO noted a material weakness (see Management’s Report on Internal Control over Financial Reporting below) and concluded that the Company’s disclosure controls and procedures are were not effective. to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure.Management has sinceimplemented corrective actions designed to ensure that material information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations and accumulated and communicated to them as appropriate to allow timely decisions regarding required disclosure. 2 116 West 23rd Street, 5th Floor, New York, NY 10011 Management's Annual Report on Internal Control Over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules13a-15(f) and 15d-15(f) of the Exchange Act and for assessing the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission (Rule13a-15(f) under the Exchange Act of 1934, as amended), internal control over financial reporting is a process designed by, or under the supervision of the Company’s principal executive and principal financial officers and effected by its Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements in accordance with U.S.generally accepted accounting principles. Our internal control system was designed to, in general, provide reasonable assurance to the Company’s management and board regarding the preparation and fair presentation of published financial statements, but because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009.The framework used by management in making that assessment was the criteria set forth in the document entitled “ Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO Report”). Based on that assessment and the criteria set forth in the COSO Report, our management concluded that at December 31, 2009, there was a material weakness and therefore, the internal control over financial reporting was not effective. A material weakness is a deficiency, or a combination of control deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. has determined that as of December 31, 2009, the Company’s internal control over financial reporting was effective for the purposes for which it is intended. The Company’s material weakness in its internal control over financial reporting is related to a limited U.S. GAAP technical accounting expertise.The Company’s internal accounting department has primarily engaged in ensuring compliance with PRC accounting and reporting requirements for our operating affiliates. As a result, our current internal accounting department responsible for financial reporting of the Company, on a consolidated basis, is relatively new to U.S. GAAP and the related internal control procedures required of U.S. public companies.Although the Company’s accounting staff is professional and experienced in accounting requirements and procedures generally accepted in the PRC, management has determined that they require additional training and assistance in U.S. GAAP matters. In order to mitigate this material weakness to the fullest extent possible, external consultants were used and the Company’s review process was strengthened.Therefore, management believes that the consolidated financial statements and other information presented herewith are materially correct. Management believes that the weakness did not have any effect on the accuracy of the Company’s consolidated financial statements for the current reporting period. The Company has identified the following other weaknesses in our internal controls unrelated to our limited U.S. GAAP technical accounting expertise (collectively, the “Weaknesses”): 3 116 West 23rd Street, 5th Floor, New York, NY 10011 · Lack of periodic review of our accounting manual, policy, and procedures; and · Lack of periodic review of the accounting books. Although the management of our Company, including theCEO and the CFO, believes that our disclosure controls and internal controls currently provide reasonable assurance that our desired control objectives have been met, management does not expect that our disclosure controls or internal controls will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within our Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls.The design of any system of controls is also based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting The Company hired a SOX consulting firm in 2009 to evaluate our SOX 404 internal control and procedures. Their primary objective was to streamline our internal control structure. The consulting firm had studied and examined our lines of responsibility and delegation of authority for our functional financial reporting areas so that they can evaluate whether responsibility lines are clearly be drawn. They documented and tested our key controls over financial reporting in 2009 and introduced key auditable internal controls and procedures integrated with our financial reporting processes. Through their studies and examinations, management realized that our internal control over financial reporting was subjected to the following weaknesses, which management will need to take remediating actions in accordance with their suggestion in 2010: · Lack of expertise in U.S. accounting principle among the personnel in the Company; · Dependency on U.S. external accountant and auditors for adjustments and footnote disclosures; · Lack of Internal Audit system; · Lack of adequate staffing and supervision with enough basic knowledge and requirement of SOX 404 within the accounting operations of the Company; · Lack of periodic meeting of Audit Committee; 4 116 West 23rd Street, 5th Floor, New York, NY 10011 · Lack of periodic review of our accounting manual, policy, and procedures; and · Lack of periodic review of the accounting books. During 2010, the Company anticipates to take the fallowing actions with respect to our internal control over financial reporting to remediate these weaknesses: · Establish an audit committee,including an “audit committee financial expert ”as defined by Item 401 (h) of Regulations S-K; and · Appoint independent directors. More over, in 2010, the Company will with our internal staff continue to conduct periodic internal control risk assessments and control testing so that we will be improving our internal control system’s integrity and to assess areas of material risk. Our internal audit staffs in 2010 will develop additional control activities to ensure the effective function of our controls. The anticipated changes in internal control over financial reporting will enhance our control environment while also improving internal information flow and communication network. We will identify new risks through a constant risk assessment process and make our control activities an effective tool of monitoring our internal controls. The sole responsibility for establishing and maintaining our internal controls over financial reporting and all internal control systems improvement is that our management and company personnel including our internal audit department, which will all ensure proper and reliable financial reporting. Other than as described above, there have not been any changes in the Company’s internal control over financial reporting during the quarter ended December 31, 2009 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 4. We will continue to evaluate your response to prior comments 5 and 7 after you file the amendment mentioned in those responses. RESPONSE: We hereby acknowledge that the SEC will continue to evaluate our responses to prior comments 5 and 7 after we file the amendment mentioned in that response. Financial Statements, page 31 5. Refer to our prior comment 6.We note you plan to amend your December 31, 2009 Form 10-K in response to our prior comments.Please also include the disclosures requested in our prior comment in the amended filing. RESPONSE: We hereby undertake to include the disclosures requested in our prior comment 6 in the amended filing. Form 10-Q for the quarterly Period Ended September 31, 2010 Financial Statements, page 3 Notes to Consolidated Financial Statements, page 6 Note 14. Acquisition of Anytone, Newpower and Unaudited Pro Forma Financial Information, page 17 6. Refer to our prior comment 7.We note pages 29, 46, 62 and 80 on Exhibit A included disclosures in section 1 of the restatement notes that “According to SEC comment, the Company has now concluded that the calculation of goodwill should be based on the stock price of New Energy at the acquisition date.”Please revise the referenced restatement notes to each of your future Form 10-K and Form 10-Q amendments to indicate that the revised stock price used to value the stock components of the acquisitions was based on the guidance at FASB ASC 805-30-30-7 rather than “according to SEC comment”.Also, we remind you of your filing obligations under Item 4.02 of Form 8-K. 5 116 West 23rd Street, 5th Floor, New York, NY 10011 RESPONSE: We hereby undertake to revise the referenced restatements notes to each of our future Form 10-K and Form 10-Q amendments to indicate that the revised stock price used to value the stock components of the acquisition was based on the guidance of FASB ASC 805-30-30-7 rather than “according to SEC comment” as set forth hereto as Exhibit A. We also acknowledge our filing obligations under Item 4.02 of Form 8-K. The Company acknowledges that that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, By: /s/Jufeng Chen Jufeng Chen Chief Financial Officer 6 EXHIBIT A NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2009 December 31, 2008 (RESTATED) Current assets Cash and equivalents $ $ Accounts receivable Inventory Prepaid expenses - Other receivables - Deferred Compensation - Total current assets Plant, property & equipment, net Other assets Prepayment for Newpower acquisition - Deferred Compensation-noncurrent - Deposits - Goodwill - Intangible assets, net Total other assets Total assets $ $ Current liabilities Accounts payable and accrued expenses $ $ Taxes payable Loan payable - Loan payable to related party Total current liabilities Deferred tax liability - Total Liabilities Stockholders' equity Preferred stock, $.001 par value, 7,575,757 shares authorized, 7,575,757 shares issued and outstanding Common stock, $.001 par value, 140,000,000 shares authorized, 11,863,390 and 5,446,105 shares issued and outstanding at December 31, 2009 and 2008, respectively Additional paid in capital Statutory reserve Other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ A-1 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY YEARS ENDED DECEMBER 31, 2009 (RESTATED) AND 2008 Other Total Common Stock Preferred Stock Additional Paid Comprehensive Statutory (Accumulated Stockholders' Shares Amount Shares Amount in Capital Income Reserve Deficit) Equity Balance at January 1, 2008 $ ) $ Foreign currency translation gain - Transfer to statutoryreserves - ) - Net income for the year - Balance at December 31, 2008 ) Net income for the year - Stock issued for service - Common stock issued for acquisitions - Amortization of deferred compensation - Transfer to statutory reserve - ) - Foreign currency translation gain - Balance at December 31, 2009 (Restated) $ ) $ A-2 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES (FORMERLY, CHINA DIGITAL COMMUNICATION GROUP AND SUBSIDIARIES) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 Note 1 – ORGANIZATION New Energy Systems Group (“New Energy” or the “Company”, FKA: China Digital Communication Group) was incorporated under the laws of the State of Nevada on March 27, 2001, operating its business through its wholly owned subsidiary E'Jenie Technology Development Co., Ltd (“E’Jenie”), a company incorporated under the laws of the Peoples Republic of China (“PRC”). Through E'Jenie, the Company manufactures and distributes lithium battery shells and related products primarily in China. When used in these notes, the terms “Company,” “we,” “our,” or “us” mean New Energy Systems Group and its Subsidiaries. On September 30, 2004, the Company entered into an Exchange Agreement with Billion Electronics Co., Ltd (“Billion”).Billion owns all of the issued and outstanding shares of E’Jenie. Billion was incorporated under the laws of the British Virgin Islands (“BVI”) on July 27, 2004. Pursuant to the Exchange Agreement, the Company purchased all of the issued and outstanding shares of Billion for approximately $1,500,000 in cash and 4,566,210 shares of the Company’s common stock, or approximately 8.7% of then issued and outstanding shares. On June 28, 2006, the Company finalized an Exchange Agreement with Galaxy View InternationalLtd (“Galaxy View”), and the shareholders of Galaxy View.Galaxy Viewowned all of the issued and outstanding shares of Sono. Pursuant to the Exchange Agreement, the Company acquired 100% of Galaxy View in a cash and stock transaction valued at $6,787,879. Under the terms of the Agreement, the Company paid the Shareholders $3,000,000 in cash and delivered 7,575,757 unregistered shares of the Company’s preferred stock valued at $3,787,879. On April 24, 2007, the Company entered into an Agreement to transfer of shares of Sono Digital Electronics Technologies Co., Ltd (“Sono”)with Liu Changqing and Wang Feng (collectively, the “Purchasers”) for the sale of its wholly-owned subsidiary Sono. Changqing purchased 60% and Feng purchased 40% in Sono. In exchange for all of the outstanding shares of Sono, the Purchasers paid $3,000,000 for the acquisition.The Company disposed Galaxy View and its wholly-owned subsidiary Sono,on April 24, 2007. In connection with the acquisition of Galaxy View, the Company issued Series A Preferred Stock to the selling shareholders.On June 29, 2006, the Company filed with the Secretary of State of the State of Nevada a Certificate of Designation of Series A Convertible Preferred Stock designating 7,575,757 of the Company’s previously authorized preferred stock. Each share of Series A Preferred Stock entitles the holder to seven votes per share on all matters to be voted on by the shareholders of the Company and is mandatorily convertible into one tenth of one share of the Company’s common stock on June 29, 2011 (after providing for the July 13, 2009, 10-to-1 reverse stock split of the Company’s common stock). Each share of Series A Preferred Stock shall, with respect to rights on liquidation, dissolution or winding up, ranks (i) on a parity with the Company’s common stock, and (ii) junior to any other class of the Company’s preferred stock.Series A Preferred Stockis not entitled to any preferred dividend. However, the preferred shareholders will share the dividend on common stock proportionately if and when the dividend on Common Stock is declared. On July 13, 2009, the Company effected a 10-to-1 reverse stock split. The principal effect of the Reverse Split was (i) that the number of shares of Common Stock issued and outstanding was reduced from 54,460,626 to approximately 5,446,062 (depending on the number of fractional shares that are issued or cancelled), and (ii) that each share of Series A Preferred Stock is convertible into one tenth of one share of the Company’s common stock. The number of authorized shares of Common Stock was not affected.All per share data was retroactively restated. On September 8, 2009, the Company amended the Company’s Articles of Incorporation to change the Company’s name to “New Energy Systems Group.” On December 7, 2009, the Company closed the transactions contemplated by the share exchange agreement dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Shenzhen Anytone”).Shenzhen Anytone is a subsidiary of Anytone International, collectively referred to as “Anytone”.Pursuant to the Share Exchange Agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's Common Stock with a restrictive legend, and agreed to pay US $10,000,000. As of December 31, 2009 $5,000,000.00 has been paid; the remaining $5,000,000 will be paid on or before June 30, 2010 with no interest. The acquisition was completed on December 7, 2009. A-3 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements were prepared in conformity with United States Generally Accepted Accounting Principles (US GAAP).The Company’s functional currency is the Chinese Yuan Renminbi (CNY); however the accompanying consolidated financial statements were translated and presented in United States Dollars ($). Exchange Gain (Loss) During the years ended December 31, 2009 and 2008, the transactions of E’Jenie and Anytone were denominated in foreign currency and were recorded in CNY at the rates of exchange in effect when the transactions occurred. Exchange gains and losses are recognized for the different foreign exchange rates applied when the foreign currency assets and liabilities are settled. Foreign Currency Translation and Comprehensive Income (Loss) During the years ended December 31, 2009 and 2008, the accounts of E’Jenie and Anytone were maintained, and its financial statements were expressed, in CNY. Such financial statements were translated into $ in accordance with Statement of Financial Accounts Standards (“SFAS”) No. 52, “Foreign Currency Translation,” (codified in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830) with the CNY as the functional currency. According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholder’s equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income” as a component of shareholders’ equity (codified in FASB ASC Topic 220). There were no significant fluctuations in the exchange rate for the conversion of CNY to USD after the balance sheet date. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Principles of Consolidation The consolidated financial statements include the accounts of New Energy Systems Group and its wholly owned subsidiaries Billion, E’Jenie, and Anytone, are collectively referred to the Company.All material intercompany accounts, transactions and profits were eliminated in consolidation. Revenue Recognition The Company manufactures and distributes battery shells and covers for cellular phones. The Company established a new division in 2008, through which the Company began selling batteries in PRC. The Company's revenue recognition policies are in compliance with Securities and Exchange Commission (SEC) Staff Accounting Bulletin (SAB) 104 (codified in FASB ASC Topic 480). Sales revenue is recognized when the significant risks and rewards of the ownership of goods have been transferred to the buyers. No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due, the possible return of goods, or when the amount of revenue and the costs incurred or to be incurred in respect of the transaction cannot be measured reliably. A-4 Sales revenue represents the invoiced value of goods, net of value-added tax (“VAT”). All of the Company’s products sold in the PRC are subject to Chinese value-added tax of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials included in the cost of producing the finished product. The Company records VAT payable and VAT receivable net of payments in the financial statements. The VAT tax return is filed offsetting the payables against the receivables. Sales and purchasesare recorded net of VAT collected and paid as the Company acts as an agent for the government. Stock-Based Compensation The Company accounts for its stock-based compensation in accordance with SFAS No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123” (codified in FASB ASC Topic 718). The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees and non-employees. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes,” (codified in FASB ASC Topic 740), which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that were included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities andtheir financial reporting amountsat each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (codified in FASB ASC Topic 740) on January 1, 2007. As a result of the implementation of FIN 48, the Company made a comprehensive review of its portfolio of tax positions in accordance with recognition standards established by FIN 48. As a result of the implementation of Interpretation 48, the Company recognized no material adjustments to liabilities or stockholders’ equity. When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. At December 31, 2009 and 2008, the Company had not taken any significant uncertain tax position on its tax return for 2008 and prior years or in computing its tax provision for 2009. Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows” (codified in FASB ASC Topic 230), cash flows from the Company’s operations are based upon local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. A-5 Supplemental Cash Flow Disclosures Cash from operating, investingand financing activitiesexcluded the effect of the acquisition of Anytone (See Note 15). Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Risks and Uncertainties The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in demand deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less.At December 31, 2009 and 2008, the Company had approximately $3,644,000 and $6,969,000cash in state-owned banks, respectively, of which no deposits were covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. Allowance for Doubtful Accounts The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.The allowance for doubtful accounts was $0 at December 31, 2009 and 2008. A-6 Inventory Inventories are valued at the lower of cost (determined on a weighted average basis) or market. Management compares the cost of inventories with the market value and allowance is made to write down inventories to market value, if lower.As of December 31, 2009 and 2008, inventory consisted of raw materials, work in progress and finished goods as follows: Raw Materials $ $ Work-in-process Finished goods Less: reserve for impairment of inventory - $ $ Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and betterments are capitalized. When property and equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Furniture and Fixtures 5 years Equipment 5 years Computer Hardware and Software 5 years Building 30 years As of December 31, 2009 and 2008, Property, Plant & Equipment consisted of the following: Machinery $ $ Automobile Office equipment Building Accumulated depreciation ) ) $ $ Depreciation was approximately $193,000 and $225,349 for the years ended December 31, 2009 and 2008, respectively. Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and cash equivalents, restricted cash, accounts receivable, accounts payable, accrued liabilities and short-term debt, the carrying amounts approximate their fair values due to their short maturities. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: A-7 Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity,” and ASC 815. As of December 31, 2009 and 2008, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value. Basic and Diluted Earnings per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is computed similar to basic net income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all the potential common shares, warrants and stock options had been issued and if the additional common shares were dilutive. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Goodwill Goodwill represents the excess of the purchase price over the fair value of the identifiable assets and liabilities acquired as a result of the Company’s acquisitions of interests in its subsidiaries. Under SFAS No.142, “Goodwill and Other Intangible Assets (“SFAS 142”) (codified in FASB ASC Topic 350), goodwill is no longer amortized, but tested for impairment upon first adoption and annually, thereafter, or more frequently if events or changes in circumstances indicate that it might be impaired. Intangible Assets The Company appliescriteria specified in SFAS No.141(R), “Business Combinations” (codified in FASB ASC Topic 805) to determine whether an intangible asset should be recognized separately from goodwill. Intangible assets acquired through business acquisitions are recognized as assets separate from goodwill if they satisfy either the “contractual-legal” or “separability” criterion. Per SFAS 142, (codified in FASB ASC Topic 350), intangible assets with definite lives are amortized over their estimated useful life and reviewed for impairment in accordance with SFAS No.144, “Accounting for the Impairment or Disposal of Long-lived Assets” (codified in FASB ASC Topic 360). Intangible assets, such as purchased technology, trademark, customer list, user base and non-compete agreements, arising from the acquisitions of subsidiaries and variable interest entities are recognized and measured at fair value upon acquisition. Intangible assets are amortized over their estimated useful lives from one to ten years. The Company reviews the amortization methods and estimated useful lives of intangible assets at least annually or when events or changes in circumstances indicate that assets may be impaired. The recoverability of an intangible asset to be held and used is evaluated by comparing the carrying amount of the intangible to its future net undiscounted cash flows. If the intangible is considered impaired, the impairment loss is measured as the amount by which the carrying amount of the intangible exceeds the fair value of the intangible, calculated using a discounted future cash flow analysis. The Company uses estimates and judgments in its impairment tests, and if different estimates or judgments had been utilized, the timing or the amount of the impairment charges could be different. A-8 Effective January 1, 2002, the Company adoptedSFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, (codified in FASB ASC Topic 360) which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business (codified in FASB ASC Topic 225).” The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144 (codified in FASB ASC Topic 360). SFAS 144 (codified in FASB ASC Topic 360) requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Recent accounting pronouncements In October 2009, the FASB issued an Accounting Standards Update (“ASU”) regarding accounting for own-share lending arrangements in contemplation of convertible debt issuance or other financing.This ASU requires that at the date of issuance of the shares in a share-lending arrangement entered into in contemplation of a convertible debt offering or other financing, the shares issued shall be measured at fair value and be recognized as an issuance cost, with an offset to additional paid-in capital. Further, loaned shares are excluded from basic and diluted earnings per share unless default of the share-lending arrangement occurs, at which time the loaned shares would be included in the basic and diluted earnings-per-share calculation.This ASU is effective for fiscal years beginning on or after December 15, 2009, and interim periods within those fiscal years for arrangements outstanding as of the beginning ofthosefiscal years. The Company is currently evaluating the impact of this ASU on its consolidated financial statements. In August 2009, the FASB issued an ASU regarding measuring liabilities at fair value. This ASU provides additional guidance clarifying the measurement of liabilities at fair value in circumstances in which a quoted price in an active market for the identical liability is not available; under those circumstances, a reporting entity is required to measure fair value using one or more of valuation techniques, as defined. This ASU is effective for the first reporting period, including interim periods, beginning after the issuance of this ASU. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. On July 1, 2009,the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles - amendments based on Statement of Financial Accounting Standards No. 168 , “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009-01”).ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards Codification™ (“Codification”) and, for SEC registrants, guidance issued by the SEC.The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC.The Codification is amended to effect non-SEC changes to authoritative GAAP.Adoption of ASU No. 2009-01 only changed the referencing convention of GAAP inNotes to the Consolidated Financial Statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (“SFAS 167”), codified as FASB ASC Topic 810-10, which modifies how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. SFAS 167 clarifies that the determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance. SFAS 167 requires an ongoing reassessment of whether a company is the primary beneficiary of a variable interest entity. SFAS 167 also requires additional disclosures about a company’s involvement in variable interest entities and any significant changes in risk exposure due to that involvement. SFAS 167 is effective for fiscal years beginning after November 15, 2009. The Company does not believe the adoption of SFAS 167 will have an impact on its financial condition, results of operations or cash flows. In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets — an amendment of FASB Statement No. 140” (“SFAS 166”), codified as FASB Topic ASC 860, which requires entities to provide more information regarding sales of securitized financial assets and similar transactions, particularly if the entity has continuing exposure to the risks related to transferred financial assets. SFAS 166 eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets and requires additional disclosures. SFAS 166 is effective for fiscal years beginning after November 15, 2009. The Company does not believe the adoption of SFAS 166 will have an impact on its financial condition, results of operations or cash flows. A-9 In April 2009, the FASB issued FSP No. SFAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments,” which is codified in FASB ASC Topic 825-10-50. This FSP essentially expands the disclosure about fair value of financial instruments that were previously required only annually to also be required for interim period reporting. In addition, the FSP requires certain additional disclosures regarding the methods and significant assumptions used to estimate the fair value of financial instruments. These additional disclosures are required beginning with the quarter ending June 30, 2009.This FSP had no material impact on the Company’s financial position, results of operations or cash flows. In April2009, the FASB issued FSP No. FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments,” which is codified in FASB ASC Topic 320-10. This FSP modifies the requirements for recognizing other-than-temporarily impaired debt securities and changes the existing impairment model for such securities. The FSP also requires additional disclosures for both annual and interim periods with respect to both debt and equity securities. Under the FSP, impairment of debt securities will be considered other-than-temporary if an entity (1) intends to sell the security, (2) more likely than not will be required to sell the security before recovering its cost, or (3) does not expect to recover the security’s entire amortized cost basis (even if the entity does not intend to sell). The FSP further indicates that, depending on which of the above factor(s) causes the impairment to be considered other-than-temporary, (1) the entire shortfall of the security’s fair value versus its amortized cost basis or (2) only the credit loss portion would be recognized in earnings while the remaining shortfall (if any) would be recorded in other comprehensive income. FSP 115-2 requires entities to initially apply the provisions of the standard to previously other-than-temporarily impaired debt securities existing as of the date of initial adoption by making a cumulative-effect adjustment to the opening balance of retained earnings in the period of adoption. The cumulative-effect adjustment potentially reclassifies the noncredit portion of a previously other-than-temporarily impaired debt security held as of the date of initial adoption from retained earnings to accumulate other comprehensive income. The Company adopted FSP No. SFAS 115-2 and SFAS 124-2 beginning April 1, 2009. This FSP had no material impact on the Company’s financial position, results of operations or cash flows. In April 2009, the Financial Accounting Standards Board (“FASB”) issued FSP No.SFAS157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (“FSP No.SFAS157-4”). FSP No.SFAS157-4, which is codified in FASB ASC Topics 820-10-35-51 and 820-10-50-2, provides additional guidance for estimating fair value and emphasizes that even if there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation technique(s) used, the objective of a fair value measurement remains the same. The Company adopted FSP No.SFAS157-4 April1, 2009. This FSP had no material impact on the Company’s financial position, results of operations or cash flows. Note 3 – INTANGIBLE ASSETS As of December 31, 2009 and 2008 intangible assets consisted of the following: Customer relationship $ $ Design Proprietary technology Land rights Patent right - Intangible assets Impairment in 2007 ) ) Accumulated amortization ) ) Intangible assets, net $ $ During the year ended December 31, 2006, E’Jenie purchased the two facilities it previously leased.The cost of the acquisition was $1,103,596.Of that amount $551,798 was recorded as an intangible asset as land rights.Because the laws of the PRC do not allow ownership of land, the Company received a Certificate of Real Estate from the Ministry of Land and Resources to use the land. E’Jenie incurred losses and also its revenue reduced significantly during the year ended December 31, 2007. The Company performed intangible assets impairment test and concluded there was impairment as to the carrying value of intangible assets of E’Jenie of $1,972,598 as of December 31, 2007. A-10 The intangible assets are amortized over 10-30 years.Amortization was approximately $275,000 and $83,437 for the years ended December 31, 2009 and 2008, respectively. Amortization expenses for the Company’s intangible assets over the next five fiscal years from December 31, 2009 are estimated to be: December 31, 2010 $ December 31, 2011 December 31, 2012 December 31, 2013 December 31, 2014 After Total $ Note 4 – TAXES PAYABLE As of December 31, 2009 and 2008, tax payable comprised the following: Income tax payable $ $ VAT taxpayable Other tax payable - Total $ $ Note 5 – ACCOUNTS PAYABLE AND ACCRUED EXPENSES As of December 31, 2009 and 2008, accounts payable and accrued expenses comprised of the following: Accounts payable $ $ Payable of purchase consideration of Anytone - Payable for expense reimbursement - Professional fees payable - Accrued payroll Other Total $ $ Note 6 - LOAN PAYABLE On August 25, 2008, the Company entered a bank loan agreement of RMB 15,000,000 or $2,200,500. The loan was unsecured, with floating rate interest-bearing ranging from 6.66% to 7.47%, and was due August 24, 2009.The Company repaid the loan on the due date. A-11 Note 7 – RELATED PARTY TRANSACTIONS As of December 31, 2008, the Company had an unsecured, due on demand, and non interest-bearing loan from a shareholder of $174,600 which was repaid by the end of 2009. As of December 31, 2009, the Company had $527,225 unsecured, due on demand and non interest-bearing loan payable to the original owner of Shenzhen Anytone for the acquisition of Shenzhen Anytone by Anytone International. Note 8 – DEFFERD TAX LIABILITY Deferred tax represented differences between the tax bases and book bases of intangible assets. At December 31, 2009, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone (See Note 16). Note 9 – STOCK OPTIONS On November 4, 2005, the Company issued a nonqualified stock option for 10,000 shares (post-reverse stock split) to a member of the board with an exercise price of $0.53 that will expire on November 3, 2010.The option vested and became exercisable immediately. The Company's 2005 Stock Option Incentive Plan provides for the grant of 10,000 option rights (post-reverse stock split) to a non-employee director. The Plan is administered by the Company's Compensation Committee, who has the authority to select plan participants and determine the terms and conditions of such awards. The Company adopted SFAS 123(R) (codified in FASB ASC Topic 718) on November 1, 2005 using the modified prospective method. Prior to the adoption of SFAS 123(R) the Company did not have any stock options. Risk-free interest rate % Expected life of the options 5 years Expected volatility % Expected dividend yield 0 % On March 20, 2006, the Company issued a non-incentive stock option for 150,000 shares (pre-reverse stock split) to a consultant with an exercise price of $0.702 that expired on March 19, 2009.The optionsvested and became exercisable on May 1, 2006. Risk-free interest rate % Expected life of the options 3years Expected volatility % Expected dividend yield 0 % The outstanding options (post-reverse stock split) as of December 31, 2009 and 2008listed as follow: NumberofShares Outstanding atJanuary 01, 2008 Granted - Exercised - Canceled - Outstanding at December31, 2008 Granted - Exercised - Expired Outstanding at December 31, 2009 Exercisable at December 31, 2009 A-12 Options outstanding (post-reverse stock split) at December 31, 2009 and related weighted average price and intrinsic value are as follows: Exercise Prices Total Options Outstanding Weighted Average Remaining Life (Years) Total Weighted Average Exercise Price Options Exercisable Weighted Average Exercise Price Aggregate Intrinsic Value $ $ - Note 10 – COMMON STOCK AND NON-CASH STOCKCOMPENSATION On August 18, 2009, the Company entered into a four year consulting agreement for promoting the Company's image. In connection with this agreement, the Company was required to issue 1,930,000 shares of Common Stock valued at $2.70 (stock price at grant date) to these eight consultants.During the year ended December 31, 2009, the Company issued 1,000,000 shares of the Company’s stock and recorded $2,700,000 as deferred compensation. The Company amortized $251,507 as stock-based compensation. According to ASC 505-50-25-6, a grantor shall recognize the goods acquired or services received in a share-based payment transaction when it obtains the goods or as services received.A grantor may need to recognize an asset before it actually receives goods or services if it first exchanges share-based payment for an enforceable right to receive those goods or services; therefore, the Company recorded unamortized portion of deferred compensation as an asset, of which, $675,000 was current, and $1,773,493 was noncurrent. On December 3, 2009, the Company issued 3,593,939 shares of common stock, valued at $6.6 per share which was the stock price at the acquisition date, to pay the stock portion of thepurchase consideration for the acquisition of Anytone.The common stock total valued at $23,719,997 at the acquisition date (see note 15). On December 30, 2009, the Company issued 1,823,346 shares of common stock valued at $8.51 per share which was the stock price at the acquisition date, to pay the stock portion of the total purchase consideration for the acquisition ofShenzhen NewPower Technology Co., Ltd. ("NewPower”) (see note 16). Note 11 – INCOME TAXES As of December 31, 2009, the Company in the US had approximately $1,138,000 in net operating loss carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward 20 years. The deferred tax assets for the US entities at December 31, 2009 consists mainly of net operating loss carry forwards and were fully reserved as the management believes it is more likely than not that these assets will not be realized in the future. Therefore, the Company has provided full valuation allowance for the deferred tax assets arising from the losses at the location as of December 31, 2009. Accordingly, the Company has no net deferred tax assets. There is no income tax for companies domiciled in the BVI. Accordingly, the Company's consolidated financial statements do not present any income tax provisions related to BVI tax jurisdiction where Billion is domiciled. Pursuant to the PRC Income Tax Laws, the Company's subsidiary in China is generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25%. The subsidiary is qualified as a new technology enterprises and under PRC Income Tax Laws, it subject to a preferential tax rate of 18%. Beginning January 1, 2008, the new PRC Enterprise Income Tax ("EIT") law replaced the existing laws for Domestic Enterprises ("DES") and Foreign Invested Enterprises ("FIEs"). The new standard EIT rate is 25%. Subsidiary E’Jenie was qualified as new technology enterprise under PRC Income Tax Law and still subject to the tax holiday with applicable EIT of 10% for 2009 and 9% for 2008, respectively. The new acquired subsidiary Anytone’s effective EIT for 2009 was 20%. Foreign pretax earnings approximated $7,400,000 and $5,300,000 for the years ended December 31, 2009 and 2008 respectively. Pretax earnings of a foreign subsidiary are subject to U.S. taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-U.S. subsidiaries except to the extent those earnings are indefinitely invested outside the United States. At December 31, 2009, $16,900,000 of accumulated undistributed earnings of non-U.S. subsidiaries was indefinitely invested. At the existing U.S. federal income tax rate, additional taxes of $4,607,000 would have to be provided if such earnings were remitted currently. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations for the years ended December 31, 2009 and 2008, respectively: US statutory rates 34 % 34 % State tax expense net of federal tax - % 6 % Tax rate difference )% - % Effect of tax holiday ) % - % Valuation allowance on deferred tax on US NOL 3 % )% Foreign income tax - PRC - % 18 % Exempt from income tax - % (9 )% Tax expense at actual rate 12 % 9 % A-13 The provisions for income tax expenses for the years ended December 31, 2009 and 2008 consisted of the following: Income tax expenses – current $ $ Income tax benefit – deferred ) - Total income tax expenses $ $ Note 12 – STATUTORY RESERVE As stipulated by the Company Law of the PRC, net income after taxation can only be distributed as dividends after appropriation has been made for the following: i) Making up cumulative prior years' losses, if any; ii) Allocations to the "Statutory surplus reserve" of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital; iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's "Statutory common welfare fund", which is established for the purpose of providing employee facilities and other collective benefits to the Company's employees; and statutory common welfare fund is no longer required per the new cooperation law executed in 2006. iv) Allocations to the discretionary surplus reserve, if approved in the shareholders' general meeting. The Company reserved $760,878 for the year ended December 31, 2009 and $487,596 for the year ended December 31, 2008. NOTE 13 - MAJOR CUSTOMERS AND VENDORS The Company purchased its products from three vendors during the year ended December 31, 2009 with each vendor individually accounting for 24%, 23% and 19% of total purchases. Accounts payable to these vendors were $648,017, $340,848 and $217,116 as of December 31, 2009.The Company purchased its battery products from three vendors during the year ended December 31, 2008 with each vendor individually accounting for about 36%, 34% and 30% of purchases. Accounts payable to the venders amounted to RMB 7,497,200 ($1,009,839), RMB 6,081,550 ($892,163) and RMB 5,637,270 ($826,988) as of December 31, 2008. The Company purchased its raw materials for battery shell business from three vendors, who purchased more than 10% of the raw material for battery shell, during the year ended December 31, 2008, with each vendor individually accounting for about 51%, 26% and 17%. Accounts payable to the venders amounted to RMB 832,570 ($122,138), RMB 308,000 ($45,184) and RMB 136,800 ($20,069), respectively, as of December 31, 2008. Two customers accounted for 49% and 15% of the total sales during the year ended December 31, 2009. Accounts receivable from these customers were $4,229,689 and $866,060 as of December 31, 2009. One major customer accounted 100% of the battery sales during the year ended December 31, 2008. Accounts receivable from the customer amounted to RMB 48,124,656 ($7,059,887) as of December 31, 2008. The Company had four customers accounted over 10% of the battery shell sales during the year ended December 31, 2008 with each customer individually accounting for about 19%, 17%, 14% and 10%. Accounts receivable from the customer amount to RMB 381,132 ($55,912), RMB 456,166 ($66,919). RMB 173,304 ($25,424) and RMB 154,682 ($22,692). Note 14 – SEGMENT REPORTING The Company had two principal operating segments which were: battery components manufacture and battery assembly and distribution.These operating segments were determined based on the nature of the products offered.Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance.The Company's chief executive officer and chief financial officer have been identified as the chief operating decision makers.The Company’s chief operating decision makers direct the allocation of resources to operating segments based on the profitability, cash flows, and other measurement factors of each respective segment. A-14 The Company evaluates performance based on several factors, of which the primary financial measure is business segment income before taxes.The segments’ accounting policies are the same as those described in the summary of significant accounting policies.The following table shows the operations of the Company's reportable segments: Revenues from unaffiliated customers: Battery $ $ Battery shell and cover Consolidated $ $ Operating income (loss): Battery $ $ Battery shell and cover Corporate ) ) Consolidated $ $ Net income (loss) before taxes: Battery $ $ Battery shell and cover Corporate ) ) Consolidated $ $ Net income (loss) : Battery $ $ Battery shell and cover Corporate ) ) Consolidated $ $ Identifiable assets: Battery $ $ Battery shell and cover Corporate Consolidated $ $ Depreciation and amortization: Battery $ $ - Battery shell and cover Corporate Consolidated $ $ Note 15- ACQUISITION OF ANYTONE AND UNAUDITED PRO FORMA INFORMATION On November 19, 2009, the Company entered into a share exchange agreement with Anytone International and Shenzhen Anytone. Shenzhen Anytone is a subsidiary of Anytone International, collectively referred as Anytone. Pursuant to the Share Exchange Agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's Common Stock with a restrictive legend, and agreed to pay $10,000,000. As of December 31, 2009, $5,000,000has been paid; the remaining $5,000,000will be paid on or before June 30, 2010 with no interest. The acquisition was completed December 7, 2009. The purchase price for Anytone was $10,000,000 cash and 3,593,939 shares of common stock equivalent to approximately $23,719,997, which was determined by multiplying the 3,593,939 shares by the stock price of New Energy at the acquisition date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $19,775,939 is recorded as goodwill. A-15 The Company expects synergy from combining the operations. Revenue and net income of Anytone included in the consolidated income statement for the year ended December 31, 2009 was $3,424,291 and $561,309. Cash $ Accounts receivable Other receivables Due from shareholder Inventory Property and equipment Intangible assets Goodwill Accounts payable Deferred tax liability ) Loan payable ) Purchase price $ The following unaudited pro forma consolidated results of operations for New Energy and Anytone for the years ended December 31, 2009 and 2008 presents the operations of New Energy and Anytone as if the acquisitions occurred on January 1, 2009 and 2008, respectively.The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisitions been completed as of the beginning of the periods presented, nor are they necessarily indicative of future consolidated results. Net revenue $ $ Cost of revenue Gross profit Total operating expenses Income from operations Total non-operating expense ) ) Income before income tax Income tax Net income $ $ Weighted average shares outstanding Earnings per share $ $ Note 16- SUBSEQUENT EVENT On January 12, 2010 the Company closed the share exchange agreement entered on December 11, 2009 with Shenzhen NewPower Technology Co., Ltd. ("NewPower"), whereby NewPower would merge with and into the Company's wholly owned subsidiary Shenzhen E'Jenie. Pursuant to the Share Exchange Agreement, in exchange for all of the capital stock of NewPower, the Company issued to the shareholders of NewPower 1,823,346 shares of the Company's Common Stock with a restrictive legend, and agreed to pay cash of US $3,000,000. The acquisition was completed January 12, 2010.The following unaudited pro forma consolidated results of operations for the Company and NewPower for the years ended December 31, 2009 and 2008 presents the Company and NewPower’s operations as if the acquisitions occurred on January 1, 2009 and 2008, respectively.The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisitions been completed as of the beginning of the periods presented, nor are they necessarily indicative of future consolidated results. A-16 For the years ended December 31, 2009 December 31, 2008 (Unaudited) (In thousands) Total Revenue $ $ Net Income $ $ The condensed unaudited balance sheet discloses the amount assigned to each major asset and liability caption of the acquired entity (NewPower) at acquisition date was as follows (in thousands): ASSETS CURRENT ASSETS Cash and cash equivalents $ 25 Other current assets Total Current Assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS GOODWILL TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ Other payables 67 Tax payable ) Due to a stockholder Total Current Liabilities DEFERRED TAX LIABILITY NET ASSETS ACQUIRED $ The following unaudited pro forma consolidated results of operations for the Company, Anytone and NewPower for the years ended December 31, 2009 and 2008 presents the Company, Anytone and NewPower’s operations as if the acquisitions for both Anytone and NewPower occurred on January 1, 2009 and 2008, respectively.The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisitions been completed as of the beginning of the periods presented, nor are they necessarily indicative of future consolidated results. For the years ended December 31, 2009 December 31, 2008 (Unaudited) (In thousands) Total Revenue $ $ Net Income $ $ A-17 Note 17- RESTATEMENT OF FINANCIAL STATEMENTS The financial statements atDecember 31, 2009 were restated to reflect the following: 1. The Company initially valued the stock components of the acquisition price of Anytone based on the average stock price of New Energy two days before and two days after the agreement date. The Company revised the stock price used to value the stock components of the acquisitions based on the guidance at FASB ASC 805-30-30-7 that is the stock price of New Energy at the acquisition date. Accordingly, the goodwill amount was changed as a result of revised acquisition price by using the stock price at the acquisition date. 2. As a result of the change of goodwill, the additional paid-in capital changed accordingly. 3. The Company initially presented equity-based compensation for stock issued to consultants for services not yet provided as a contra account in equity.The Company now recorded such prepaid compensation as an asset in the balance sheet according to FASB ASC 505-50. The above restatement did not have any impact on the statement of income and other comprehensive income and cash flows. The following table presents the effects of the restatement adjustment on the accompanying consolidated balance sheet atDecember 31, 2009: Consolidated Balance Sheet at December 31, 2009 As Previously Reported Restated Net Adjustment Deferred compensation $ - $ $ Deferred compensation-noncurrent $ - $ $ Goodwill $ $ $ Total assets $ $ $ Additional paid in capital $ $ $ Less: Deferred compensation $ ) $ - $ Total stockholders’ equity $ $ $ A-18 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 (Unaudited) December 31, 2009 (RESTATED) (RESTATED) Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses Other receivables Deferred Compensation Total current assets Plant, property & equipment, net Other assets Prepayment for Newpower acquisition - Deposits - Deferred Compensation-noncurrent Goodwill Intangible assets, net Total other assets Total assets $ $ Current liabilities Accounts payable and accrued expenses $ $ Taxes payable Loan payable to related party Deferred revenue - Total current liabilities Deferred tax liability Total Liabilities Stockholders' equity Preferred stock, $.001 par value, 7,575,757 shares authorized, issued and outstanding Common stock, $.001 par value, 140,000,000 shares authorized, 9,040,001 issued and outstanding Additional paid in capital Statutory reserve Other comprehensive income Retained earnings (Accumulated deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ A-19 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009 Note 1 – ORGANIZATION New Energy Systems Group (“New Energy” or the “Company”, FKA: China Digital Communication Group) was incorporated under the laws of the State of Nevada on March 27, 2001, operating its business through its wholly owned subsidiary E'Jenie Technology Development Co., Ltd (“E’Jenie”), a company incorporated under the laws of the Peoples Republic of China (“PRC”). Through E'Jenie, the Company manufactures and distributes lithium battery shells and related products primarily in China. When used in these notes, the terms “Company,” “we,” “our,” or “us” mean New Energy Systems Group and its Subsidiaries. On September 30, 2004, the Company entered into an Exchange Agreement with Billion Electronics Co., Ltd (“Billion”).Billion owns all of the issued and outstanding shares of E’Jenie. Billion was incorporated under the laws of the British Virgin Islands (“BVI”) on July 27, 2004. Pursuant to the Exchange Agreement, the Company purchased all of the issued and outstanding shares of Billion for $1,500,000 and 4,566,210 shares of the Company’s common stock, or approximately 8.7% of then issued and outstanding shares. On June 28, 2006, the Company finalized an Exchange Agreement with Galaxy View International Ltd (“Galaxy View”), and the shareholders of Galaxy View.Galaxy Viewowned all of the issued and outstanding shares of Sono Digital Electronics Technologies Co., Ltd (“Sono”). Pursuant to the Exchange Agreement, the Company acquired 100% of Galaxy View in a cash and stock transaction valued at $6,787,879. Under the terms of the Agreement, the Company paid the Shareholders $3,000,000 and delivered 7,575,757 unregistered shares of the Company’s preferred stock valued at $3,787,879. On April 24, 2007, the Company entered into an Agreement to transfer of shares of Sono with Liu Changqing and Wang Feng (collectively, the “Purchasers”) for the sale of its wholly-owned subsidiary Sono. Changqing purchased 60% and Feng purchased 40% in Sono. In exchange for all of the outstanding shares of Sono, the Purchasers paid $3,000,000 for the acquisition.The Company disposed Galaxy View and its wholly-owned subsidiary Sono,on April 24, 2007. In connection with the acquisition of Galaxy View, the Company issued Series A Preferred Stock to the selling shareholders.On June 29, 2006, the Company filed with the Secretary of State of the State of Nevada a Certificate of Designation of Series A Convertible Preferred Stock designating 7,575,757 of the Company’s previously authorized preferred stock. Each share of Series A Preferred Stock entitles the holder to seven votes per share on all matters to be voted on by the shareholders of the Company and is mandatorily convertible into one tenth of one share of the Company’s common stock on June 29, 2011 (after providing for the July 13, 2009, 10-to-1 reverse stock split of the Company’s common stock). Each share of Series A Preferred Stock shall, with respect to rights on liquidation, dissolution or winding up, ranks (i) on a parity with the Company’s common stock, and (ii) junior to any other class of the Company’s preferred stock.Series A Preferred Stock is not entitled to any preferred dividend. However, the preferred shareholders will share the dividend on common stock proportionately if and when the dividend on Common Stock is declared. On July 13, 2009, the Company effected a 10-to-1 reverse stock split. The principal effect of the Reverse Split was (i) that the number of shares of common stock issued and outstanding was reduced from 54,460,626 to approximately 5,446,062 (depending on the number of fractional shares that are issued or cancelled), and (ii) that each share of Series A Preferred Stock is convertible into one tenth of one share of the Company’s common stock. The number of authorized shares of common stock was not affected.All per share data was retroactively restated. On September 8, 2009, the Company amended the Company’s Articles of Incorporation to change the Company’s name to “New Energy Systems Group.” On December 7, 2009, the Company closed the transactions contemplated by the share exchange agreement dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Shenzhen Anytone”).Shenzhen Anytone is a subsidiary of Anytone International, collectively referred to as “Anytone”.Pursuant to the Share Exchange Agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's common stock with a restrictive legend, and agreed to pay $10,000,000. As of March 31, 2010, $6,000,000 has been paid; the remaining $4,000,000 will be paid on or before June 30, 2010 with no interest. The acquisition was completed on December 7, 2009.Anytone is engaged in manufacturing and distribution of lithium batteries. On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Shenzhen NewPower Technology Co., Ltd. (“Newpower”).Pursuant to the Share Exchange Agreement, the Company’s subsidiary E’jenie acquired Newpower.The Company issued to the shareholders of Newpower, proportionally among the Newpower Shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the Share Exchange, 1,823,346 shares of the Company’s common stock with standard restrictive legend, and cash of $3,000,000. As of March 31, 2010, $3,000,000 was paid. Newpower is engaged in manufacturing and distribution of lithium batteries. A-20 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements were prepared in conformity with United States Generally Accepted Accounting Principles (US GAAP).The Company’s functional currency is the Chinese Yuan Renminbi (CNY); however the accompanying consolidated financial statements were translated and presented in United States Dollars ($). Exchange Gain (Loss) During the three months ended March 31, 2010 and 2009, the transactions of E’Jenie, Anytone and Newpower were denominated in foreign currency and were recorded in CNY at the rates of exchange in effect when the transactions occurred. Exchange gains and losses are recognized for the different foreign exchange rates applied when the foreign currency assets and liabilities are settled. Foreign Currency Translation and Comprehensive Income (Loss) During the three months ended March 31, 2010 and 2009, the accounts of E’Jenie, Anytone and Newpower were maintained, and its financial statements were expressed, in CNY. Such financial statements were translated into $ in accordance with Statement of Financial Accounts Standards (“SFAS”) No. 52, “Foreign Currency Translation,” (codified in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830) with the CNY as the functional currency. According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholder’s equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income” as a component of shareholders’ equity (codified in FASB ASC Topic 220). There were no significant fluctuations in the exchange rate for the conversion of CNY to USD after the balance sheet date. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Principles of Consolidation The consolidated financial statements include the accounts of New Energy Systems Group and its wholly owned subsidiaries Billion, E’Jenie, Anytone and Newpower, are collectively referred to the Company.All material intercompany accounts, transactions and profits were eliminated in consolidation. Revenue Recognition The Company manufactures and distributes battery shells and covers for cellular phones. The Company established a new division in 2008, through which the Company began selling batteries in PRC. The Company's revenue recognition policies are in compliance with Securities and Exchange Commission (SEC) Staff Accounting Bulletin (SAB) 104 (codified in FASB ASC Topic 480). Sales revenue is recognized when the significant risks and rewards of the ownership of goods have been transferred to the buyers. No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due, the possible return of goods, or when the amount of revenue and the costs incurred or to be incurred in respect of the transaction cannot be measured reliably. A-21 Sales revenue represents the invoiced value of goods, net of value-added tax (“VAT”). All of the Company’s products sold in the PRC are subject to Chinese value-added tax of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials included in the cost of producing the finished product. The Company records VAT payable and VAT receivable net of payments in the financial statements. The VAT tax return is filed offsetting the payables against the receivables. Sales and purchasesare recorded net of VAT collected and paid as the Company acts as an agent for the government. Stock-Based Compensation The Company accounts for its stock-based compensation in accordance with SFAS No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123” (codified in FASB ASC Topic 718). The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees and non-employees. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes,” (codified in FASB ASC Topic 740), which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that were included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities andtheir financial reporting amountsat each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (codified in FASB ASC Topic 740) on January 1, 2007. As a result of the implementation of FIN 48, the Company made a comprehensive review of its portfolio of tax positions in accordance with recognition standards established by FIN 48. As a result of the implementation of Interpretation 48, the Company recognized no material adjustments to liabilities or stockholders’ equity. When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. At March 31, 2010 and December 31, 2009, the Company had not taken any significant uncertain tax position on its tax return for 2009 and prior years or in computing its tax provision for 2010. Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows” (codified in FASB ASC Topic 230), cash flows from the Company’s operations are based upon local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Supplemental Cash Flow Disclosures Cash from operating, investingand financing activitiesexcluded the effect of the acquisition of Newpower (See Note 14). Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. A-22 Risks and Uncertainties The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in demand deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less.At March 31, 2010 and December 31, 2009, the Company had approximately $8,507,000 and $3,639,000cash in state-owned banks, respectively, of which no deposits were covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. Allowance for Doubtful Accounts The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.The allowance for doubtful accounts was $0 at March 31, 2010 and December 31, 2009. Inventory Inventories are valued at the lower of cost (determined on a weighted average basis) or market. Management compares the cost of inventories with the market value and allowance is made to write down inventories to market value, if lower.As of March 31, 2010 and December 31, 2009, inventory consisted of the following: Raw Materials $ $ Work-in-process Finished goods Less: reserve for impairment of inventory - ) $ $ A-23 Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and betterments are capitalized. When property and equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Furniture and Fixtures 5 years Equipment 5 years Computer Hardware and Software 5 years Building 30 years As of March 31, 2010 and December 31, 2009, Property, Plant & Equipment consisted of the following: Machinery $ $ Automobile Office equipment Building Subtotal Accumulated depreciation ) ) Plant, Property & Equipment, Net $ $ Depreciation was approximately $64,000 and $53,793 for the three months ended March 31, 2010 and 2009, respectively. Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and cash equivalents, restricted cash, accounts receivable, accounts payable, accrued liabilities and short-term debt, the carrying amounts approximate their fair values due to their short maturities. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity,” and ASC 815. As of March 31, 2010 and December 31, 2009, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value. A-24 Basic and Diluted Earnings per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is computed similar to basic net income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all the potential common shares, warrants and stock options had been issued and if the additional common shares were dilutive. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Goodwill Goodwill represents the excess of the purchase price over the fair value of the identifiable assets and liabilities acquired as a result of the Company’s acquisitions of interests in its subsidiaries. Under SFAS No.142, “Goodwill and Other Intangible Assets (“SFAS 142”) (codified in FASB ASC Topic 350), goodwill is no longer amortized, but tested for impairment upon first adoption and annually, thereafter, or more frequently if events or changes in circumstances indicate that it might be impaired. Intangible Assets The Company appliescriteria specified in SFAS No.141(R), “Business Combinations” (codified in FASB ASC Topic 805) to determine whether an intangible asset should be recognized separately from goodwill. Intangible assets acquired through business acquisitions are recognized as assets separate from goodwill if they satisfy either the “contractual-legal” or “separability” criterion. Per SFAS 142, (codified in FASB ASC Topic 350), intangible assets with definite lives are amortized over their estimated useful life and reviewed for impairment in accordance with SFAS No.144, “Accounting for the Impairment or Disposal of Long-lived Assets” (codified in FASB ASC Topic 360). Intangible assets, such as purchased technology, trademark, customer list, user base and non-compete agreements, arising from the acquisitions of subsidiaries and variable interest entities are recognized and measured at fair value upon acquisition. Intangible assets are amortized over their estimated useful lives from one to ten years. The Company reviews the amortization methods and estimated useful lives of intangible assets at least annually or when events or changes in circumstances indicate that assets may be impaired. The recoverability of an intangible asset to be held and used is evaluated by comparing the carrying amount of the intangible to its future net undiscounted cash flows. If the intangible is considered impaired, the impairment loss is measured as the amount by which the carrying amount of the intangible exceeds the fair value of the intangible, calculated using a discounted future cash flow analysis. The Company uses estimates and judgments in its impairment tests, and if different estimates or judgments had been utilized, the timing or the amount of the impairment charges could be different. Effective January 1, 2002, the Company adoptedSFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, (codified in FASB ASC Topic 360) which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business (codified in FASB ASC Topic 225).” The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144 (codified in FASB ASC Topic 360). SFAS 144 (codified in FASB ASC Topic 360) requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Recent accounting pronouncements In October 2009, the FASB issued an ASU regarding accounting for own-share lending arrangements in contemplation of convertible debt issuance or other financing.This ASU requires that at the date of issuance of the shares in a share-lending arrangement entered into in contemplation of a convertible debt offering or other financing, the shares issued shall be measured at fair value and be recognized as an issuance cost, with an offset to additional paid-in capital. Further, loaned shares are excluded from basic and diluted earnings per share unless default of the share-lending arrangement occurs, at which time the loaned shares would be included in the basic and diluted earnings-per-share calculation.This ASU is effective for fiscal years beginning on or after December 15, 2009, and interim periods within those fiscal years for arrangements outstanding as of the beginning ofthosefiscal years. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. A-25 In August 2009, the FASB issued an Accounting Standards Update (“ASU”) regarding measuring liabilities at fair value. This ASU provides additional guidance clarifying the measurement of liabilities at fair value in circumstances in which a quoted price in an active market for the identical liability is not available; under those circumstances, a reporting entity is required to measure fair value using one or more of valuation techniques, as defined. This ASU is effective for the first reporting period, including interim periods, beginning after the issuance of this ASU. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. On July 1, 2009,the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles - amendments based on Statement of Financial Accounting Standards No. 168 , “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009-01”).ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards Codification™ (“Codification”) and, for SEC registrants, guidance issued by the SEC.The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC.The Codification is amended to effect non-SEC changes to authoritative GAAP.Adoption of ASU No. 2009-01 only changed the referencing convention of GAAP inNotes to the Consolidated Financial Statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (“SFAS 167”), codified as FASB ASC Topic 810-10, which modifies how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. SFAS 167 clarifies that the determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance. SFAS 167 requires an ongoing reassessment of whether a company is the primary beneficiary of a variable interest entity. SFAS 167 also requires additional disclosures about a company’s involvement in variable interest entities and any significant changes in risk exposure due to that involvement. SFAS 167 is effective for fiscal years beginning after November 15, 2009. The adoption of SFAS 167 did not have an impact on its financial condition, results of operations or cash flows. In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets — an amendment of FASB Statement No. 140” (“SFAS 166”), codified as FASB Topic ASC 860, which requires entities to provide more information regarding sales of securitized financial assets and similar transactions, particularly if the entity has continuing exposure to the risks related to transferred financial assets. SFAS 166 eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets and requires additional disclosures. SFAS 166 is effective for fiscal years beginning after November 15, 2009. The adoption of SFAS 166 did not have an impact on its financial condition, results of operations or cash flows. Note 3 – INTANGIBLE ASSETS As of March 31, 2010 and December 31, 2009, intangible assets consisted of the following: Customer relationship $ $ Design Proprietary technology Land rights Patent right Intangible assets Impairment in 2007 ) ) Accumulated amortization ) ) Intangible assets, net $ $ A-26 During the year ended December 31, 2006, E’Jenie purchased the two facilities it previously leased.The cost of the acquisition was $1,103,596.Of that amount $551,798 was recorded as an intangible asset as land rights.Because the laws of the PRC do not allow ownership of land, the Company received a Certificate of Real Estate from the Ministry of Land and Resources to use the land. E’Jenie incurred losses and also its revenue reduced significantly during the year ended December 31, 2007. The Company performed intangible assets impairment test and concluded there was impairment as to the carrying value of intangible assets of E’Jenie of $1,972,598 as of December 31, 2007. The intangible assets are amortized over 10-30 years.Amortization was$696,777 and $28,104 for the three months ended March 31, 2010 and 2009, respectively. Amortization expenses for the Company’s intangible assets over the next five fiscal years from March 31, 2010 are estimated to be: March 31, 2011 $ March 31, 2012 March 31, 2013 March 31, 2014 March 31, 2015 Thereafter Total $ Note 4 – TAXES PAYABLE As of March 31, 2010 and December 31, 2009, taxes payable comprised the following: Income tax payable $ $ VAT taxpayable (receivable) ) Other tax payable Total $ $ Note 5 – ACCOUNTS PAYABLE AND ACCRUED EXPENSES As of March 31, 2010 and December 31, 2009, accounts payable and accrued expenses comprised of the following: Accounts payable $ $ Payable of purchase consideration of Anytone (Due June 30, 2010) Payable for expense reimbursement Accrued payroll Other Total $ $ Note 6 – RELATED PARTY TRANSACTIONS As of March 31, 2010 and December 31, 2009, the Company had approximately $527,000 unsecured, due on demand and non interest-bearing loan payable to the original owner of Shenzhen Anytone for the acquisition of Shenzhen Anytone by Anytone International. Note 7 – DEFFERD TAX LIABILITY Deferred tax represented differences between the tax bases and book bases of intangible assets. At March 31, 2010, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone and Newpower.At December 31, 2009, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone. A-27 Note 8 – STOCK OPTIONS On November 4, 2005, the Company issued a nonqualified stock option for 10,000 shares (post-reverse stock split) to a member of the board with an exercise price of $0.53 that will expire on November 3, 2010.The option vested and became exercisable immediately. The Company's 2005 Stock Option Incentive Plan provides for the grant of 10,000 option rights (post-reverse stock split) to a non-employee director. The Plan is administered by the Company's Compensation Committee, who has the authority to select plan participants and determine the terms and conditions of such awards. The Company adopted SFAS 123(R) (codified in FASB ASC Topic 718) on November 1, 2005 using the modified prospective method. Prior to the adoption of SFAS 123(R) the Company did not have any stock options. Risk-free interest rate % Expected life of the options 5 years Expected volatility % Expected dividend yield 0 % On March 20, 2006, the Company issued a non-incentive stock option for 15,000 shares (post-reverse stock split) to a consultant with an exercise price of $0.702 that expired on March 19, 2009.The optionsvested and became exercisable on May 1, 2006. Risk-free interest rate % Expected life of the options 3years Expected volatility % Expected dividend yield 0 % The outstanding options (post-reverse stock split) as of March 31, 2010 listed as follow: NumberofShares Outstanding atJanuary 01, 2008 Granted - Exercised - Canceled - Outstanding at December31, 2008 Granted - Exercised - Expired Outstanding at December 31, 2009 Exercisable at December 31, 2009 Granted - Exercised - Expired - Outstanding at March 31, 2010 Exercisable at March 31, 2010 A-28 Options outstanding (post-reverse stock split) at March 31, 2010 and related weighted average price and intrinsic value are as follows: Exercise Prices Total Options Outstanding Weighted Average Remaining Life (Years) Total Weighted Average Exercise Price Options Exercisable Weighted Average Exercise Price Aggregate Intrinsic Value $ $ - Note 9 – COMMON STOCK AND NON-CASH STOCKCOMPENSATION On August 18, 2009, the Company entered into a four year consulting agreement for promoting the Company's image. In connection with this agreement, the Company issued 1,000,000 shares of Common Stock valued at $2.70 (stock price at grant date) to these eight consultants.During the year ended December 31, 2009, the Company issued 1,000,000 shares of the Company’s stock and recorded $2,700,000 as deferred compensation. The Company amortized $251,507 as stock-based compensation. According to ASC 505-50-25-6, a grantor shall recognize the goods acquired or services received in a share-based payment transaction when it obtains the goods or as services received.A grantor may need to recognize an asset before it actually receives goods or services if it first exchanges share-based payment for an enforceable right to receive those goods or services; therefore, the Company recorded unamortized portion of deferred compensation as an asset, of which, $675,000 was current, and $1,604,743 was noncurrent. On December 3, 2009, the Company issued 3,593,939 shares of common stock, valued at $6.6 per share which was the stock price at the acquisition date, to pay the stock portion of thepurchase consideration for the acquisition of Anytone. On December 30, 2009, the Company issued 1,823,346 shares of common stock valued at $8.51 per share which was the stock price at the acquisition date, to pay the stock portion of the total purchase consideration for the acquisition of Newpower. Note 10 – INCOME TAXES As of March 31, 2010, the Company in the US had approximately $1,455,000 in net operating loss (“NOL”) carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward 20 years. The deferred tax assets for the US entities at March 31, 2010 consists mainly of NOL carry forwards and were fully reserved as the management believes it is more likely than not that these assets will not be realized in the future. Therefore, the Company has provided full valuation allowance for the deferred tax assets arising from the losses at the location as of March 31, 2010. Accordingly, the Company has no net deferred tax assets. There is no income tax for companies domiciled in the BVI. Accordingly, the Company's consolidated financial statements do not present any income tax provisions related to BVI tax jurisdiction where Billion is domiciled. Pursuant to the PRC Income Tax Laws, the Company's subsidiary in China is generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25%. The subsidiary is qualified as a new technology enterprises and under PRC Income Tax Laws, it subject to a preferential tax rate of 18%. Beginning January 1, 2008, the new PRC Enterprise Income Tax ("EIT") law replaced the existing laws for Domestic Enterprises ("DES") and Foreign Invested Enterprises ("FIEs"). The new standard EIT rate is 25%. Subsidiary E’Jenie was qualified as new technology enterprise under PRC Income Tax Law and still subject to the tax holiday with applicable EIT of 22% for 2010 and 10% for 2009, respectively. The newly acquired subsidiary Anytone and Newpower’s effective EIT for 2010 is 22% and was 20% for 2009. Foreign pretax earnings approximated $5,294,000 and $618,000 for the three months ended March 31, 2010 and 2009, respectively. Pretax earnings of a foreign subsidiary are subject to U.S. taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-U.S. subsidiaries except to the extent those earnings are indefinitely invested outside the United States. At March 31, 2010, $21,000,000 of accumulated undistributed earnings of non-U.S. subsidiaries was indefinitely invested. At the existing U.S. federal income tax rate, additional taxes of $3,834,000 would have to be provided if such earnings were remitted currently. A-29 The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations for the three months ended March 31, 2010 and 2009, respectively: US statutory rates 34 % 34 % Tax rate difference % % Effect of tax holiday % % Valuation allowance on deferred tax on US NOL 3 % 3 % Tax expense at actual rate 24 % 11 % The provisions for income tax expenses for the three months ended March 31, 2010 and 2009 consisted of the following: Income tax expenses – current $ $ Income tax benefit – deferred ) - Total income tax expenses $ $ Note 11 – STATUTORY RESERVE As stipulated by the Company Law of the PRC, net income after taxation can only be distributed as dividends after appropriation has been made for the following: i) Making up cumulative prior years' losses, if any; ii) Allocations to the "Statutory surplus reserve" of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital; iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's "Statutory common welfare fund", which is established for the purpose of providing employee facilities and other collective benefits to the Company's employees; and statutory common welfare fund is no longer required per the new cooperation law executed in 2006. iv) Allocations to the discretionary surplus reserve, if approved in the shareholders' general meeting. The Company reserved $0 and $55,592 for the three months ended March 31, 2010 and $2009, respectively. Note 12 - MAJOR CUSTOMERS AND VENDORS The Company purchased from three vendors during the three months period ended March 31, 2010 with each vendor individually accounting for about 13%, 13% and 11% of purchases. Accounts payable to the vendors were $929,874, $703,455 and $0 as of March 31, 2010. The Company purchased from four vendors during the three months period ended March 31, 2009 with each vendor accounting for about 27%, 24%, 20% and 12%. Accounts payable to these vendors were $198,950, $218,698, $141,898 and $101,889 as of March 31, 2009. Two major customers each accounted for 10% of the sales during the three months ended March 31, 2010. Accounts receivable from these customers were $2,368,137 and $1,038,095 as of March 31, 2010. One major customer accounted 67% of the sales during the three months period ended March 31, 2009. Accounts receivable from the customer were $2,310,519 as of March 31, 2009.The sales agreement with the customer is on a month to month basis. A-30 Note 13 – SEGMENT REPORTING The Company had two principal operating segments which were: battery components manufacture and battery assembly and distribution.These operating segments were determined based on the nature of the products offered.Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance.The Company's chief executive officer and chief financial officer have been identified as the chief operating decision makers.The Company’s chief operating decision makers direct the allocation of resources to operating segments based on the profitability, cash flows, and other measurement factors of each respective segment. The Company evaluates performance based on several factors, of which the primary financial measure is business segment income before taxes.The segments’ accounting policies are the same as those described in the summary of significant accounting policies.The following table shows the operations of the Company's reportable segments: Three Months Ended March31,2010 March31,2009 Revenues from unaffiliated customers: Battery $ $ Battery shell and cover Consolidated $ $ Operating income (loss): Battery $ $ Battery shell and cover Corporate ) ) Consolidated $ $ Income (loss) before taxes: Battery $ $ Battery shell and cover Corporate ) ) Consolidated $ $ Net income (loss) : Battery $ $ Battery shell and cover Corporate ) ) Consolidated $ $ Depreciation and amortization: Battery $ $ - Battery shell and cover Corporate Consolidated $ $ The Company does not identify the assets by segment. Note 14- ACQUISITION OF ANYTONE, NEWPOWER AND UNAUDITED PRO FORMA INFORMATION On November 19, 2009, the Company entered into a share exchange agreement with Anytone International and Shenzhen Anytone. Shenzhen Anytone is a subsidiary of Anytone International, collectively referred as Anytone. Pursuant to the Share Exchange Agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's Common Stock with a restrictive legend, and agreed to pay $10,000,000. The acquisition was closed on December 7, 2009.As of March 31, 2010, $6,000,000was paid; the remaining $4,000,000will be paid on or before June 30, 2010 with no interest. Revenue and net income of Anytone included in the consolidated income statement for the three months ended March 31, 2010 was $10,274,678 and $1,592,086. A-31 The purchase price for Anytone was $10,000,000 cash and 3,593,939 shares of common stock equivalent to $23,719,997, which was determined by multiplying the 3,593,939 shares by the stock price of New Energy at the acquisition date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $19,775,939 is recorded as goodwill. Cash $ Accounts receivable Other receivables Due from shareholder Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Deferred tax liability ) Loan payable ) Purchase price $ On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Newpower.Pursuant to the Share Exchange Agreement, E’jenie acquired Newpower.The Company issued to the shareholders of Newpower, proportionally among the Newpower Shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the Share Exchange, an aggregate of 1,823,346 shares of the Company’s Common Stock with standard restrictive legend, and cash of$3,000,000. As of March 31, 2010 $3,000,000 has been paid. The purchase price for Newpower was $3,000,000 cash and 1,823,346 shares of common stock equivalent to $15,516,674, which was determined by multiplying the 1,823,346 shares by the stock price of New Energy at the acquisition date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $12,790,591 is recorded as goodwill. The Company expects synergy from combining the operations. Revenue and net income of Newpower included in the consolidated income statement for the three months ended March 31, 2010 was $7,707,773 and $667,786. Cash $ Accounts receivable Prepaid income tax Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Other payable and accrued expenses ) Loan payable to related party ) Deferred tax liability ) Purchase price $ The following unaudited pro forma consolidated results of operations for New Energy, Anytone and Newpower for the three months ended March 31, 2009 presents the operations of New Energy , Anytone and Newpower as if the acquisitions occurred on January 1, 2009.The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisitions been completed as of the beginning of the periods presented, nor are they necessarily indicative of future consolidated results. Net revenue $ Cost of revenue Gross profit Total operating expenses Income from operations Total non-operating expense ) Income before income tax Income tax Net income $ Weighted average shares outstanding Earnings per share $ Note 15- COMMITMENTS Anytone leased its office under a long term, non-cancelable, and renewable operating lease agreement on January 1, 2009 with expiration date on December 31, 2013. The monthly rent is $12,400. For the three months ended March 31, 2010, the rental expense was approximately $37,000. Newpower entered into a long term, non-cancelable and renewable rental agreement on September 1, 2009 with expiration date on August 31, 2012. The monthly payment is $6,300. For the three months ended March 31, 2010, the rental expense was approximately $19,000. Future minimum rental payments required under operating leases as of March 31, 2010 are as follows: $ $ A-32 Note 16- RESTATEMENT OF FINANCIAL STATEMENTS The financial statements atMarch 31, 2010 were restated to reflect the following: 1. The Company initially valued the stock components of the acquisition price of Anytone and Newpower based on the average stock price of New Energy two days before and two days after the agreement date. The Company revised the stock price used to value the stock components of the acquisitions based on the guidance at FASB ASC 805-30-30-7 that is the stock price of New Energy at the acquisition date. Accordingly, the goodwill amount was changed as a result of revised acquisition price by using the stock price at the acquisition date. 2. The Company initially presented equity-based compensation for stock issued to consultants for services not yet provided as a contra account in equity.The Company now recorded such prepaid compensation as an asset in the balance sheet according to FASB ASC 505-50. The above restatement did not have any impact on the statement of income and other comprehensive income and cash flows. The following table presents the effects of the restatement adjustment on the accompanying consolidated balance sheet atMarch 31, 2010: Consolidated Balance Sheet at March 31, 2010 As Previously Reported Restated Net Adjustment Deferred compensation $ - $ $ Deferred compensation-noncurrent $ - $ $ Goodwill $ $ $ Total assets $ $ $ Additional paid in capital $ $ $ Less: Deferred compensation $ ) $ - $ Total stockholders’ equity $ $ $ A-33 CONSOLIDATED BALANCE SHEETS June 30, 2010 (Unaudited) December 31, 2009 (RESTATED) (RESTATED) Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses - Deposit - Other receivables - Due from shareholders Deferred Compensation Total current assets Plant, property & equipment, net Other assets Prepayment for Newpower acquisition - Deposits - Deferred Compensation-noncurrent Goodwill Intangible assets, net Total other assets Total assets $ $ Current liabilities Accounts payable and accrued expenses $ $ Taxes payable Loan payable to related party Total current liabilities Deferred tax liability Total Liabilities Stockholders' equity Preferred stock, $.001 par value, 7,575,757 shares authorized, issued and outstanding Common stock, $.001 par value, 140,000,000 shares authorized, 11,863,390 shares issued and outstanding Additional paid in capital Statutory reserve Other comprehensive income Retained earnings (Accumulated deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ A-34 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) and DECEMBER 31, 2009 Note 1 – ORGANIZATION New Energy Systems Group (“New Energy” or the “Company”, FKA: China Digital Communication Group) was incorporated under the laws of the State of Nevada on March 27, 2001, operating its business through its wholly owned subsidiary E'Jenie Technology Development Co., Ltd (“E’Jenie”), a company incorporated under the laws of the Peoples Republic of China (“PRC”). Through E'Jenie, the Company manufactures and distributes lithium battery shells and related products primarily in China. When used in these notes, the terms “Company,” “we,” “our,” or “us” mean New Energy Systems Group and its Subsidiaries. On September 30, 2004, the Company entered into an Exchange Agreement with Billion Electronics Co., Ltd (“Billion”).Billion owns all of the issued and outstanding shares of E’Jenie. Billion was incorporated under the laws of the British Virgin Islands (“BVI”) on July 27, 2004. Pursuant to the Exchange Agreement, the Company purchased all of the issued and outstanding shares of Billion for $1,500,000 and 4,566,210 shares of the Company’s common stock, or approximately 8.7% of then issued and outstanding shares. On June 28, 2006, the Company finalized an Exchange Agreement with Galaxy View International Ltd (“Galaxy View”), and the shareholders of Galaxy View.Galaxy Viewowned all of the issued and outstanding shares of Sono Digital Electronics Technologies Co., Ltd (“Sono”). Pursuant to the Exchange Agreement, the Company acquired 100% of Galaxy View in a cash and stock transaction valued at $6,787,879. Under the terms of the Agreement, the Company paid the Shareholders $3,000,000 and delivered 7,575,757 unregistered shares of the Company’s preferred stock valued at $3,787,879. On April 24, 2007, the Company entered into an Agreement to transfer of shares of Sono with Liu Changqing and Wang Feng (collectively, the “Purchasers”) for the sale of its wholly-owned subsidiary Sono. Changqing purchased 60% and Feng purchased 40% in Sono. In exchange for all of the outstanding shares of Sono, the Purchasers paid $3,000,000 for the acquisition.The Company disposed Galaxy View and its wholly-owned subsidiary Sono,on April 24, 2007. In connection with the acquisition of Galaxy View, the Company issued Series A Preferred Stock to the selling shareholders.On June 29, 2006, the Company filed with the Secretary of State of Nevada a Certificate of Designation of Series A Convertible Preferred Stock designating 7,575,757 of the Company’s previously authorized preferred stock. Each share of Series A Preferred Stock entitles the holder to seven votes per share on all matters to be voted on by the shareholders of the Company and is mandatorily convertible into one tenth of one share of the Company’s common stock on June 29, 2011 (after providing for the July 13, 2009, 10-to-1 reverse stock split of the Company’s common stock). Each share of Series A Preferred Stock shall, with respect to rights on liquidation, dissolution or winding up, ranks (i) on a parity with the Company’s common stock, and (ii) junior to any other class of the Company’s preferred stock.Series A Preferred Stock is not entitled to any preferred dividend. However, the preferred shareholders will share the dividend on common stock proportionately if and when the dividend on Common Stock is declared. On July 13, 2009, the Company effected a 10-to-1 reverse stock split. The principal effect of the Reverse Split was (i) that the number of shares of common stock issued and outstanding was reduced from 54,460,626 to approximately 5,446,062 (depending on the number of fractional shares that are issued or cancelled), and (ii) that each share of Series A Preferred Stock is convertible into one tenth of one share of the Company’s common stock. The number of authorized shares of common stock was not affected.All per share data was retroactively restated. A-35 On September 8, 2009, the Company amended the Company’s Articles of Incorporation to change the Company’s name to “New Energy Systems Group.” On December 7, 2009, the Company closed the transactions contemplated by the share exchange agreement dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Shenzhen Anytone”).Shenzhen Anytone is a subsidiary of Anytone International, collectively referred to as “Anytone”.Pursuant to the Share Exchange Agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's common stock with a restrictive legend, and agreed to pay $10,000,000. The acquisition was completed on December 7, 2009.Anytone is engaged in manufacturing and distribution of lithium batteries. On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Shenzhen NewPower Technology Co., Ltd. (“Newpower”).Pursuant to the Share Exchange Agreement, the Company’s subsidiary E’jenie acquired Newpower.The Company issued to the shareholders of Newpower, proportionally among the Newpower Shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the Share Exchange, 1,823,346 shares of the Company’s common stock with standard restrictive legend, and cash of $3,000,000. Newpower is engaged in manufacturing and distribution of lithium batteries. The unauditedfinancial statements included herein were prepared bythe Company, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) that are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) was omitted pursuant to such rules and regulations. Thesefinancial statements should be read in conjunction with the auditedfinancial statements and footnotes included in the Company’s 2009audited financial statements included in the Company’s Annual Report on Form 10-K. The results for the six and three months ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year ending December 31, 2010. Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements were prepared in conformity with US GAAP.The Company’s functional currency is the Chinese Yuan Renminbi (CNY); however the accompanying consolidated financial statements were translated and presented in United States Dollars ($). Exchange Gain (Loss) During the six and three months ended June 30, 2010 and 2009, the transactions of E’Jenie, Anytone and Newpower were denominated in foreign currency and were recorded in CNY at the rates of exchange in effect when the transactions occurred. Exchange gains and losses are recognized for the different foreign exchange rates applied when the foreign currency assets and liabilities are settled. Foreign Currency Translation and Comprehensive Income (Loss) During the six and three months ended June 30, 2010 and 2009, the accounts of E’Jenie, Anytone and Newpower were maintained, and its financial statements were expressed, in CNY. Such financial statements were translated into $ in accordance with Statement of Financial Accounts Standards (“SFAS”) No. 52, “Foreign Currency Translation,” (codified in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830) with the CNY as the functional currency. According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholder’s equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income” as a component of shareholders’ equity (codified in FASB ASC Topic 220). There were no significant fluctuations in the exchange rate for the conversion of CNY to USD after the balance sheet date. A-36 Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Principles of Consolidation The consolidated financial statements include the accounts of New Energy Systems Group and its wholly owned subsidiaries Billion, E’Jenie, Anytone and Newpower, are collectively referred to the Company.All material intercompany accounts, transactions and profits were eliminated in consolidation. Revenue Recognition The Company manufactures and distributes battery shells and covers for cellular phones. The Company established a new division in 2008, through which the Company began selling batteries in PRC. The Company's revenue recognition policies are in compliance with SEC Staff Accounting Bulletin (SAB) 104 (codified in FASB ASC Topic 480). Sales revenue is recognized when the significant risks and rewards of the ownership of goods were transferred to the buyers. No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due, the possible return of goods, or when the amount of revenue and the costs incurred or to be incurred in respect of the transaction cannot be measured reliably. Sales revenue represents the invoiced value of goods, net of value-added tax (“VAT”). All of the Company’s products sold in the PRC are subject to Chinese value-added tax of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials included in the cost of producing the finished product. The Company records VAT payable and VAT receivable net of payments in the financial statements. The VAT tax return is filed offsetting the payables against the receivables. Sales and purchasesare recorded net of VAT collected and paid as the Company acts as an agent for the government. Stock-Based Compensation The Company accounts for its stock-based compensation in accordance with SFAS No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123” (codified in FASB ASC Topic 718). The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees and non-employees. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes,” (codified in FASB ASC Topic 740), which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that were included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities andtheir financial reporting amountsat each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (codified in FASB ASC Topic 740) on January 1, 2007. As a result of the implementation of FIN 48, the Company made a comprehensive review of its portfolio of tax positions in accordance with recognition standards established by FIN 48. As a result of the implementation of Interpretation 48, the Company recognized no material adjustments to liabilities or stockholders’ equity. When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. A-37 At June 30, 2010 and December 31, 2009, the Company had not taken any significant uncertain tax position on its tax return for 2009 and prior years or in computing its tax provision for 2010. Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows” (codified in FASB ASC Topic 230), cash flows from the Company’s operations are based upon local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Supplemental Cash Flow Disclosures Cash from operating, investingand financing activitiesexcluded the effect of the acquisition of Newpower (See Note 14). Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Risks and Uncertainties The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in demand deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less.At June 30, 2010 and December 31, 2009, the Company had approximately $3,781,000 and $3,651,990cash in state-owned banks, respectively, of which no deposits were covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. A-38 Allowance for Doubtful Accounts The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.The allowance for doubtful accounts was $0 at June 30, 2010 and December 31, 2009. Inventory Inventories are valued at the lower of cost (determined on a weighted average basis) or market. Management compares the cost of inventories with the market value and allowance is made to write down inventories to market value, if lower.As of June 30, 2010 and December 31, 2009, inventory consisted of the following: Raw Materials $ $ Work-in-process Finished goods Less: reserve for impairment of inventory - ) $ $ Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and betterments are capitalized. When property and equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Furniture and Fixtures 5 years Equipment 5 years Computer Hardware and Software 5 years Building 30 years As of June 30, 2010 and December 31, 2009, Property, Plant & Equipment consisted of the following: Machinery $ $ Automobile Office equipment Building Subtotal Accumulated depreciation ) ) Plant, Property & Equipment, Net $ $ Depreciation was approximately $127,000 and $110,000 for the six months ended June 30, 2010 and 2009, and approximately $63,000 and $57,000 for the three months ended June 30, 2010 and 2009, respectively. Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and cash equivalents, restricted cash, accounts receivable, accounts payable, accrued liabilities and short-term debt, the carrying amounts approximate their fair values due to their short maturities. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. A-39 Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity,” and ASC 815. As of June 30, 2010 and December 31, 2009, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value. Basic and Diluted Earnings per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is computed similar to basic net income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all the potential common shares, warrants and stock options had been issued and if the additional common shares were dilutive. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Goodwill Goodwill represents the excess of the purchase price over the fair value of the identifiable assets and liabilities acquired as a result of the Company’s acquisitions of interests in its subsidiaries. Under SFAS No.142, “Goodwill and Other Intangible Assets (“SFAS 142”) (codified in FASB ASC Topic 350), goodwill is no longer amortized, but tested for impairment upon first adoption and annually, thereafter, or more frequently if events or changes in circumstances indicate that it might be impaired. Intangible Assets The Company appliescriteria specified in SFAS No.141(R), “Business Combinations” (codified in FASB ASC Topic 805) to determine whether an intangible asset should be recognized separately from goodwill. Intangible assets acquired through business acquisitions are recognized as assets separate from goodwill if they satisfy either the “contractual-legal” or “separability” criterion. Per SFAS 142, (codified in FASB ASC Topic 350), intangible assets with definite lives are amortized over their estimated useful life and reviewed for impairment in accordance with SFAS No.144, “Accounting for the Impairment or Disposal of Long-lived Assets” (codified in FASB ASC Topic 360). Intangible assets, such as purchased technology, trademark, customer list, user base and non-compete agreements, arising from the acquisitions of subsidiaries and variable interest entities are recognized and measured at fair value upon acquisition. Intangible assets are amortized over their estimated useful lives from one to ten years. The Company reviews the amortization methods and estimated useful lives of intangible assets at least annually or when events or changes in circumstances indicate that assets may be impaired. The recoverability of an intangible asset to be held and used is evaluated by comparing the carrying amount of the intangible to its future net undiscounted cash flows. If the intangible is considered impaired, the impairment loss is measured as the amount by which the carrying amount of the intangible exceeds the fair value of the intangible, calculated using a discounted future cash flow analysis. The Company uses estimates and judgments in its impairment tests, and if different estimates or judgments had been utilized, the timing or the amount of the impairment charges could be different. Effective January 1, 2002, the Company adoptedSFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, (codified in FASB ASC Topic 360) which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business (codified in FASB ASC Topic 225).” The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144 (codified in FASB ASC Topic 360). SFAS 144 (codified in FASB ASC Topic 360) requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. A-40 Recent accounting pronouncements On July 1, 2009,the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles - amendments based on Statement of Financial Accounting Standards No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009-01”).ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards Codification (“Codification”) and, for SEC registrants, guidance issued by the SEC.The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC.The Codification is amended to effect non-SEC changes to authoritative GAAP.Adoptionof ASU No. 2009-01 only changed the referencing convention of GAAP inNotes to the Consolidated Financial Statements. On February 25, 2010, the FASB issued ASU No. 2010-09 Subsequent Events Topic 855 “Amendments to Certain Recognition and Disclosure Requirements,” effective immediately. The amendments in the ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of US GAAP. The FASB believes these amendments remove potential conflicts with the SEC’s literature. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. On March 5, 2010, the FASB issued ASU No. 2010-11 Derivatives and Hedging Topic 815 “Scope Exception Related to Embedded Credit Derivatives.” This ASU clarifies the guidance within the derivative literature that exempts certain credit related features from analysis as potential embedded derivatives requiring separate accounting. The ASU specifies that an embedded credit derivative feature related to the transfer of credit risk that is only in the form of subordination of one financial instrument to another is not subject to bifurcation from a host contract under ASC 815-15-25, Derivatives and Hedging — Embedded Derivatives — Recognition. All other embedded credit derivative features should be analyzed to determine whether their economic characteristics and risks are “clearly and closely related” to the economic characteristics and risks of the host contract and whether bifurcation is required. The ASU is effective for the Company on July 1, 2010. Early adoption is permitted. The adoption of this ASU will not have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB codified the consensus reached in Emerging Issues Task Force Issue No.08-09, “Milestone Method of Revenue Recognition.”FASB ASU No.2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions.FASB ASU No.2010-17 is effective for fiscal years beginning on or after June15, 2010, and is effective on a prospective basis for milestones achieved after the adoption date.The Company does not expect this ASU will have a material impact on its financial position or results of operations when it adopts this update on January1, 2011. Note 3 – INTANGIBLE ASSETS As of June 30, 2010 and December 31, 2009, intangible assets consisted of the following: Customer relationships $ $ Design Proprietary technology Land rights Patent right Intangible assets Impairment in 2007 ) ) Accumulated amortization ) ) Intangible assets, net $ $ During the year ended December 31, 2006, E’Jenie purchased the two facilities it previously leased for $1,103,596.Of that amount $551,798 was recorded as an intangible asset as land rights.Because the laws of the PRC do not allow ownership of land, the Company received a Certificate of Real Estate from the Ministry of Land and Resources to use the land. E’Jenie incurred losses and also its revenue reduced significantly during the year ended December 31, 2007. The Company performed an intangible assets impairment test and concluded there was impairment as to the carrying value of intangible assets of E’Jenie of $1,972,598 as of December 31, 2007. A-41 The intangible assets are amortized over 10-30 years.Amortization expenses were approximately $1,394,000 and $46,000 for the six months ended June 30, 2010 and 2009, and approximately $697,000 and $18,000 for the three months ended June 30, 2010 and 2009, respectively. Amortization expenses for the Company’s intangible assets over the next five fiscal years from June 30, 2010 are estimated to be: June 30, 2011 $ June 30, 2012 June 30, 2013 June 30, 2014 June 30, 2015 Thereafter Total $ Note 4 – TAXES PAYABLE As of June 30, 2010 and December 31, 2009, taxes payable comprised the following: Income tax payable $ $ VAT taxpayable Other tax Total $ $ Note 5 – ACCOUNTS PAYABLE AND ACCRUED EXPENSES As of June 30, 2010 and December 31, 2009, accounts payable and accrued expenses comprised of the following: Accounts payable $ $ Payable of purchase of Anytone - Payable for expense reimbursement Accrued payroll Other Total $ $ Note 6 – RELATED PARTY TRANSACTIONS Due from Shareholders As of June 30, 2010 and December 31, 2009, the Company had $263,821 and $262,380 unsecured, due on demand, and non interest-bearing advance to the original owners of Anytone International. Loan payable to Related Party As of June 30, 2010 and December 31, 2009, the Company had $530,121and $527,225unsecured, due on demand and non interest-bearing loan payable to the original owner of Shenzhen Anytone for the acquisition of Shenzhen Anytone by Anytone International. Note 7 – DEFERRED TAX LIABILITY Deferred tax represented differences between the tax bases and book bases of intangible assets. At June 30, 2010, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone and Newpower.At December 31, 2009, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone. A-42 Note 8 – STOCK OPTIONS On November 4, 2005, the Company issued a nonqualified stock option for 10,000 shares (post-reverse stock split) to a member of the board with an exercise price of $5.3 (the exercise price for 10,000 shares of options post-reverse stock split) that expires on November 3, 2010.The option vested and became exercisable immediately. The Company's 2005 Stock Option Incentive Plan provides for the grant of 10,000 option rights (post-reverse stock split) to a non-employee director. The Plan is administered by the Company's Compensation Committee, who has the authority to select plan participants and determine the terms and conditions of such awards. The Company adopted SFAS 123(R) (codified in FASB ASC Topic 718) on November 1, 2005 using the modified prospective method. Prior to the adoption of SFAS 123(R) the Company did not have any stock options. Risk-free interest rate 4.00 % Expected life of the options 5 years Expected volatility 58.0 % Expected dividend yield 0 % On March 20, 2006, the Company issued a non-incentive stock option for 15,000 shares (post-reverse stock split) to a consultant with an exercise price of $7.02 (post-reverse stock split) that expired on March 19, 2009. Risk-free interest rate 4.77 % Expected life of the options 3years Expected volatility 126.76 % Expected dividend yield 0 % On June 11, 2010, the Company granted stock options to acquire 25,000 shares of the Company’s common stock, par value $0.001, at $6.55 per share, with a life of 3 years to an independent director. The options vest in two equal installments, the first being on the date of grant as of June 11, 2010 and the second being on the first anniversary of the date of grant. The fair value of the options was calculated using the following assumptions: estimated life of three years, volatility of 100%, risk free interest rate of 2.76%, and dividend yield of 0%. The grant date fair value of options was $103,047. The outstanding options (post-reverse stock split) as of June 30, 2010 listed as follow: NumberofShares Outstanding atJanuary 01, 2009 Granted - Exercised - Expired ) Outstanding at December 31, 2009 Exercisable at December 31, 2009 Granted Exercised - Expired - Outstanding at June 30, 2010 Exercisable at June 30, 2010 A-43 Options outstanding (post-reverse stock split) at June 30, 2010 and related weighted average price and intrinsic value are as follows: Exercise Prices Total Options Outstanding Weighted Average Remaining Life (Years) Total Weighted Average Exercise Price Options Exercisable Weighted Average Exercise Price $5.30 - $6.55 Note 9 – COMMON STOCK AND NON-CASH STOCKCOMPENSATION On August 18, 2009, the Company entered into a four-year consulting agreement for promoting the Company's image in both the industry and capital markets. In connection with this agreement, the Company issued 1,000,000 shares of Common Stock valued at $2.70 (stock price at grant date) to these eight consultants.During the year ended December 31, 2009, the Company issued 1,000,000 shares of the Company’s stock and recorded $2,700,000 as deferred compensation. During the six and three months ended June 30, 2010, the Company amortized $338,000 and $169,000 as stock-based compensation. According to ASC 505-50-25-6, a grantor shall recognize the goods acquired or services received in a share-based payment transaction when it obtains the goods or as services received.A grantor may need to recognize an asset before it actually receives goods or services if it first exchanges share-based payment for an enforceable right to receive those goods or services; therefore, the Company recorded unamortized portion of deferred compensation as an asset, of which, $675,000 was current, and $1,435,993 was noncurrent. On December 3, 2009, the Company issued 3,593,939 shares of common stock, valued at $6.6 per share which was the stock price at the acquisition date, to pay the stock portion of thepurchase consideration for the acquisition of Anytone.The common stock total valued at $23,719,997 at the acquisition date. On December 30, 2009, the Company issued 1,823,346 shares of common stock valued at $8.51 per share which was the stock price at the acquisition date, to pay the stock portion of the total purchase consideration for the acquisition of Newpower. The common stock total valued at $15,516,674 at the acquisition date. Note 10 – INCOME TAXES As of June 30, 2010, the Company in the US had approximately $1,869,000 in net operating loss (“NOL”) carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward 20 years. The deferred tax assets for the US entities at June 30, 2010 consists mainly of NOL carry forwards and were fully reserved as the management believes it is more likely than not that these assets will not be realized in the future. Therefore, the Company has provided full valuation allowance for the deferred tax assets arising from the losses at the location as of June 30, 2010. Accordingly, the Company has no net deferred tax assets. There is no income tax for companies domiciled in the BVI. Accordingly, the Company's consolidated financial statements do not present any income tax provisions related to BVI tax jurisdiction where Billion is domiciled. Pursuant to the PRC Income Tax Laws, the Company's subsidiary in China is generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25%. The subsidiary is qualified as a new technology enterprises and under PRC Income Tax Laws, it subject to a preferential tax rate of 18%. Beginning January 1, 2008, the new PRC Enterprise Income Tax ("EIT") law replaced the existing laws for Domestic Enterprises ("DES") and Foreign Invested Enterprises ("FIEs"). The new standard EIT rate is 25%. Subsidiary E’Jenie was qualified as new technology enterprise under PRC Income Tax Law and still subject to the tax holiday with applicable EIT of 22% for 2010 and 10% for 2009, respectively. The newly acquired subsidiary Anytone and Newpower’s effective EIT for 2010 is 22% and was 20% for 2009. Foreign pretax earnings approximated $10,324,000 and $2,131,000 for the six months ended June 30, 2010 and 2009, respectively. Pretax earnings of a foreign subsidiary are subject to U.S. taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-U.S. subsidiaries except to the extent those earnings are indefinitely invested outside the United States. At June 30, 2010, approximately $25,004,000 of accumulated undistributed earnings of non-U.S. subsidiaries was indefinitely invested. At the existing U.S. federal income tax rate, additional taxes of approximately $4,262,000 would have to be provided if such earnings were remitted currently. A-44 The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations for the six and three months ended June 30, 2010 and 2009, respectively: Six Months EndedJune 30, Three Months Ended June 30, US statutory rates 34 % 34 % 34 % 34 % Tax rate difference )% (9 )% )% (9 )% Effect of tax holiday (4 )% )% (5 )% )% Valuation allowance on deferred tax on US NOL 3 % 1 % 3 % 1 % Tax expense at actual rate 23 % 10 % 22 % 10 % The provisions for income tax expenses for the six and three months ended June 30, 2010 and 2009 consisted of the following: Six Months Ended June 30, Three Months Ended June 30, Income tax expense - current $ Income tax benefit - deferred ) - - Total income tax expenses $ Note 11 – STATUTORY RESERVE As stipulated by the Company Law of the PRC, net income after taxation can only be distributed as dividends after appropriation has been made for the following: i) Making up cumulative prior years' losses, if any; ii) Allocations to the "Statutory surplus reserve" of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital; iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's "Statutory common welfare fund", which is established for the purpose of providing employee facilities and other collective benefits to the Company's employees; and statutory common welfare fund is no longer required per the new cooperation law executed in 2006. iv) Allocations to the discretionary surplus reserve, if approved in the shareholders' general meeting. Note 12 - MAJOR CUSTOMERS AND VENDORS The Company purchased from three vendors during the six months ended June 30, 2010 with each vendor accounting for about 13%, 13% and 12% of purchases. Accounts payable to the vendors were $1,508,198, $845,617 and $868,497 as of June 30, 2010. The Company purchased its products from four vendors during the six months ended June 30, 2009 with each vendor accounting for 27%, 26%, 20% and 12% of the total purchases. Accounts payable to these venders amounted to $390,814, $411,306, $309,943 and $163,951 as of June 30, 2009. One customer accounted for 10% of the sales during the six months ended June 30, 2010. Accounts receivable from this customer was $2,697,216 as of June 30, 2010. One customer accounted for 65% of the total sales during the six months ended June 30, 2009. Accounts receivable from this customer were $3,974,270 as of June 30, 2009. The Company purchased from three vendors during the three months ended June 30, 2010 with each vendor accounting for about 15%, 13% and 12% of the total purchases. There were four vendors which the Company purchased more than 10% of its products for the three months ended June 30, 2009 with each vendor accounting for 28%, 25%, 20% and 12% of the total purchases. The Company had one customer which accounted for 10% and 63% of the revenue for the three months ended June 30, 2010 and 2009, respectively. A-45 Note 13 – SEGMENT REPORTING The Company had two principal operating segments which were: battery components manufacture and battery assembly and distribution.These operating segments were determined based on the nature of the products offered.Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance.The Company's chief executive and chief financial officers have been identified as the chief operating decision makers.The Company’s chief operating decision makers direct the allocation of resources to operating segments based on the profitability, cash flows, and other measurement factors of each respective segment. The Company evaluates performance based on several factors, of which the primary financial measure is business segment income before taxes.The segments’ accounting policies are the same as those described in the summary of significant accounting policies.The following table shows the operations of the Company's reportable segments: Six months ended June 30, Three months ended June 30, Revenues from unaffiliated customers: Battery $ Battery shell and cover Consolidated $ Operating income (loss): Battery $ Battery shell and cover Corporation ) Consolidated $ Net income (loss) before taxes: Battery $ Battery shell and cover Corporation ) Consolidated $ Net income (loss) : Battery $ Battery shell and cover Corporation ) Consolidated $ Depreciation and amortization: Battery $ $ - $ $ - Battery shell and cover Corporation Consolidated $ The Company does not identify assets by segment. Note 14- ACQUISITION OF ANYTONE, NEWPOWER AND UNAUDITED PRO FORMA INFORMATION On November 19, 2009, the Company entered into a share exchange agreement with Anytone International and Shenzhen Anytone. Shenzhen Anytone is a subsidiary of Anytone International, collectively referred as Anytone. Pursuant to the Share Exchange Agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's Common Stock with a restrictive legend, and agreed to pay $10,000,000. The acquisition closed on December 7, 2009.As of June 30, 2010, $10,000,000was paid. Revenue and net income of Anytone included in the consolidated income statement for the six months ended June 30, 2010 was $21,102,828 and $3,329,854, and for the three months ended June 30, 2010 was $10,828,150 and $1,737,769, respectively. A-46 The price for Anytone was $10,000,000 cash and 3,593,939 shares of common stock equivalent to $23,719,997, which was determined by multiplying the 3,593,939 shares by the stock price of New Energy at the acquisition date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $19,775,939 is recorded as goodwill. Cash $ Accounts receivable Other receivables Due from shareholder Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Deferred tax liability ) Loan payable ) Purchase price $ On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Newpower.Pursuant to the Share Exchange Agreement, E’jenie acquired Newpower.The Company issued to the shareholders of Newpower, proportionally among the Newpower Shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the Share Exchange, an aggregate of 1,823,346 shares of the Company’s Common Stock with standard restrictive legend, and cash of$3,000,000. As of June 30, 2010, $3,000,000 was paid. The price for Newpower was $3,000,000 cash and 1,823,346 shares of common stock equivalent to $15,516,674, which was determined by multiplying the 1,823,346 shares by the stock price of New Energy at the acquisition date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $13,234,108 is recorded as goodwill. The Company expects synergy from combining the operations. Revenue and net income of Newpower included in the consolidated income statement for the six months ended June 30, 2010 was $16,025,051 and $915,605, and for the three months ended June 30, 2010 was $8,317,278 and $247,819, respectively. Cash $ Accounts receivable Tax receivable Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Other payable and accrued expenses ) Loan payable to related party ) Deferred tax liability ) Purchase price $ The following unaudited pro forma consolidated results of operations for New Energy, Anytone and Newpower for the six months ended June 30, 2009 presents the operations of New Energy , Anytone and Newpower as if the acquisitions occurred on January 1, 2009.The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisitions been completed as of the beginning of the periods presented, nor are they necessarily indicative of future consolidated results. Net revenue $ Cost of revenue Gross profit Total operating expenses Income from operations Total non-operating expense ) Income before income tax Income tax Net income $ Weighted average shares outstanding Earnings per share $ A-47 Note 15- COMMITMENTS Anytone leased its office under a long term, non-cancelable, and renewable operating lease on January 1, 2009 with expiration date on December 31, 2013. The monthly rent is $12,400. For the six and three months ended June 30, 2010, the rental expense was approximately $74,000 and $37,000, respectively. Newpower entered into a long term, non-cancelable and renewable rental agreement on September 1, 2009 with expiration date on August 31, 2012. The monthly payment is $6,300. For the six and three months ended June 30, 2010, the rental expense was approximately $38,000 and $19,000, respectively. Future minimum rental payments required under operating leases as of June 30, 2010 are as follows: $ $ Note 16- RESTATEMENT OF FINANCIAL STATEMENTS The financial statements atJune 30, 2010 were restated to reflect the following: 1. The Company initially valued the stock components of the acquisition price of Anytone and Newpower based on the average stock price of New Energy two days before and two days after the agreement date. The Company revised the stock price used to value the stock components of the acquisitions based on the guidance at FASB ASC 805-30-30-7 that is the stock price of New Energy at the acquisition date. Accordingly, the goodwill amount was changed as a result of revised acquisition price by using the stock price at the acquisition date. 2. The Company initially presented equity-based compensation for stock issued to consultants for services not yet provided as a contra account in equity.The Company now recorded such prepaid compensation as an asset in the balance sheet according to FASB ASC 505-50. The above restatement did not have any impact on the statement of income and other comprehensive income and cash flows. The following table presents the effects of the restatement adjustment on the accompanying consolidated balance sheet atJune 30, 2010: Consolidated Balance Sheet at June 30, 2010 As Previously Reported Restated Net Adjustment Deferred compensation $ - $ $ Deferred compensation-noncurrent $ - $ $ Goodwill $ $ $ Total assets $ $ $ Additional paid in capital $ $ $ Less: Deferred compensation $ ) $ - $ Total stockholders’ equity $ $ $ A-48 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 (Unaudited) December 31, 2009 (RESTATED) (RESTATED) Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses - Other receivables Due from shareholders Deferred Compensation Total current assets Plant, property & equipment, net Other assets Prepayment for Newpower acquisition - Deposits - Deferred Compensation-noncurrent Goodwill Intangible assets, net Total other assets Total assets $ $ Current liabilities Accounts payable and accrued expenses $ $ Taxes payable Loan payable to related party Total current liabilities Deferred tax liability Total Liabilities Stockholders' equity Preferred stock, $.001 par value, 7,575,757 shares authorized, issued and outstanding Common stock, $.001 par value, 140,000,000 shares authorized, 11,863,390 shares issued and outstanding Additional paid in capital Statutory reserves Other comprehensive income Retained earnings (Accumulated deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ A-49 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 Note 1 – ORGANIZATION New Energy Systems Group (“New Energy” or the “Company”, FKA: China Digital Communication Group) was incorporated under the laws of the State of Nevada on March 27, 2001, operating its business through its wholly owned subsidiary E'Jenie Technology Development Co., Ltd (“E’Jenie”), a company incorporated under the laws of the Peoples Republic of China (“PRC”). Through E'Jenie, the Company manufactures and distributes lithium battery shells and related products primarily in China. When used in these notes, the terms “Company,” “we,” “our,” or “us” mean New Energy Systems Group and its Subsidiaries. On September 30, 2004, the Company entered into an Exchange Agreement with Billion Electronics Co., Ltd (“Billion”).Billion owned all of the issued and outstanding shares of E’Jenie. Billion was incorporated under the laws of the British Virgin Islands (“BVI”) on July 27, 2004. Pursuant to the Exchange Agreement, the Company purchased all of the issued and outstanding shares of Billion for $1,500,000 and 4,566,210 shares of the Company’s common stock, or approximately 8.7% of then issued and outstanding shares. On June 28, 2006, the Company finalized an Exchange Agreement with Galaxy View International Ltd (“Galaxy View”), and its shareholders.Galaxy Viewowned all of the issued and outstanding shares of Sono Digital Electronics Technologies Co., Ltd (“Sono”). Pursuant to the Exchange Agreement, the Company acquired 100% of Galaxy View in a cash and stock transaction valued at $6,787,879. Under the terms of the Agreement, the Company paid the Galaxy View shareholders $3,000,000 and delivered 7,575,757 unregistered shares of the Company’s preferred stock valued at $3,787,879. On April 24, 2007, the Company entered into an Agreement to transfer shares of Sono to Liu Changqing and Wang Feng (collectively, the “Purchasers”) for the sale of its wholly-owned subsidiary Sono. Changqing purchased 60% and Feng purchased 40% in Sono. In exchange for all outstanding shares of Sono, the Purchasers paid $3,000,000.The Company disposed of Galaxy View and its wholly-owned subsidiary Sono,on April 24, 2007. In connection with the acquisition of Galaxy View, the Company issued Series A Preferred Stock to the selling shareholders.On June 29, 2006, the Company filed with the Secretary of State of Nevada a Certificate of Designation of Series A Convertible Preferred Stock designating 7,575,757 of the Company’s previously authorized preferred stock. Each share of Series A Preferred Stock entitles the holder to seven votes per share on all matters to be voted on by the shareholders of the Company and is mandatorily convertible into one tenth of one share of the Company’s common stock on June 29, 2011 (after providing for the July 13, 2009, 10-to-1 reverse stock split of the Company’s common stock). Each share of Series A Preferred Stock shall, with respect to rights on liquidation, dissolution or winding up, ranks (i) on a parity with the Company’s common stock, and (ii) junior to any other class of the Company’s preferred stock.Series A Preferred Stock is not entitled to any preferred dividend. However, the preferred shareholders will share the dividend on common stock proportionately if and when the dividend on Common Stock is declared. On October 20, 2010, the Company filed an Amendment to its Certification of Designations, Preferences and Rights for its Series A Convertible Preferred Stock. As a result of the Amendment, the Series A is convertible at the option of the holder until June 29, 2011, when every ten (10) issued and outstanding shares of Series A shall be automatically convertible into one (1) share of common stock (on a post-split basis). Additionally, the Series A shall continue to be subject to a lock-up provision through June 29, 2011, provided, however, that the common stock issuable upon the optional conversion of the Series A shall not be subject to such lock-up limitations. On July 13, 2009, the Company effected a 10-to-1 reverse stock split. The principal effect of the Reverse Split was (i) that the number of shares of common stock issued and outstanding was reduced from 54,460,626 to approximately 5,446,062 (depending on the number of fractional shares that are issued or cancelled), and (ii) that each share of Series A Preferred Stock is convertible into one tenth of one share of the Company’s common stock. The number of authorized shares of common stock was not affected.All per share data was retroactively restated. On September 8, 2009, the Company amended the Company’s Articles of Incorporation to change the Company’s name to “New Energy Systems Group.” On December 7, 2009, the Company closed the transactions contemplated by the share exchange agreement dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Shenzhen Anytone”).Shenzhen Anytone is a subsidiary of Anytone International, collectively referred to as “Anytone”.Pursuant to the share exchange agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's common stock with a restrictive legend, and agreed to pay $10,000,000. The acquisition was completed on December 7, 2009.Anytone is engaged in manufacturing and distribution of lithium batteries. On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Shenzhen NewPower Technology Co., Ltd. (“Newpower”).Pursuant to the share exchange agreement, the Company’s subsidiary E’jenie acquired Newpower.The Company issued the shareholders of Newpower, proportionally among the Newpower Shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the share exchange, 1,823,346 shares of the Company’s common stock with a restrictive legend, and $3,000,000. Newpower is engaged in manufacturing and distribution of lithium batteries. A-50 The unauditedfinancial statements included herein were prepared bythe Company, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) that are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) was omitted pursuant to such rules and regulations. Thesefinancial statements should be read in conjunction with the auditedfinancial statements and footnotes included in the Company’s 2009audited financial statements included in the Company’s Annual Report on Form 10-K. The results for the nine and three months ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year ending December 31, 2010. Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements were prepared in conformity with US GAAP.The Company’s functional currency is the Chinese Yuan Renminbi (CNY); however the accompanying consolidated financial statements were translated and presented in United States Dollars (“$”, or “USD”). Exchange Gain (Loss) During the nine and three months ended September 30, 2010 and 2009, the transactions of E’Jenie, Anytone and Newpower were denominated in foreign currency and were recorded in CNY at the rates of exchange in effect when the transactions occurred. Exchange gains and losses are recognized for the different foreign exchange rates applied when the foreign currency assets and liabilities are settled. Foreign Currency Translation and Comprehensive Income (Loss) During the nine and three months ended September 30, 2010 and 2009, the accounts of E’Jenie, Anytone and Newpower were maintained, and its financial statements were expressed, in CNY. Such financial statements were translated into $ in accordance with Statement of Financial Accounts Standards (“SFAS”) No. 52, “Foreign Currency Translation,” (codified in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830) with the CNY as the functional currency. According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholder’s equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income” as a component of shareholders’ equity (codified in FASB ASC Topic 220). There were no significant fluctuations in the exchange rate for the conversion of CNY to USD after the balance sheet date. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Principles of Consolidation The consolidated financial statements include the accounts of New Energy Systems Group and its wholly owned subsidiaries Billion, E’Jenie, Anytone and Newpower, are collectively referred to the Company.All material intercompany accounts, transactions and profits were eliminated in consolidation. Revenue Recognition The Company manufactures and distributes battery shells and covers for cellular phones. The Company established a new division in 2008, through which the Company began selling batteries in PRC. The Company's revenue recognition policies are in compliance with SEC Staff Accounting Bulletin (SAB) 104 (codified in FASB ASC Topic 480). Sales revenue is recognized when the significant risks and rewards of the ownership of goods were transferred to the buyers. No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due, the possible return of goods, or when the amount of revenue and the costs incurred or to be incurred in respect of the transaction cannot be measured reliably. Sales revenue represents the invoiced value of goods, net of value-added tax (“VAT”). All of the Company’s products sold in the PRC are subject to Chinese value-added tax of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials included in the cost of producing the finished product. The Company records VAT payable and VAT receivable net of payments in the financial statements. The VAT tax return is filed offsetting the payables against the receivables. Sales and purchasesare recorded net of VAT collected and paid as the Company acts as an agent for the government. Stock-Based Compensation The Company accounts for its stock-based compensation in accordance with SFAS No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123” (codified in FASB ASC Topic 718 and 505). The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees and non-employees. A-51 Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes,” (codified in FASB ASC Topic 740), which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that were included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities andtheir financial reporting amountsat each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (codified in FASB ASC Topic 740). When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. At September 30, 2010 and December 31, 2009, the Company had not taken any significant uncertain tax positions on its tax returns for 2009 and prior years or in computing its tax provision for 2010. Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows” (codified in FASB ASC Topic 230), cash flows from the Company’s operations are based upon local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Supplemental Cash Flow Disclosures Cash from operating, investingand financing activitiesexcluded the effect of the acquisition of Newpower on January 12, 2010 (See Note 14). Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Risks and Uncertainties The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in demand deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less.At September 30, 2010 and December 31, 2009, the Company had $8,898,000 and $3,651,990cash in state-owned banks, respectively, of which no deposits were covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. A-52 Allowance for Doubtful Accounts The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.The allowance for doubtful accounts was $0 at September 30, 2010 and December 31, 2009. Inventory Inventories are valued at the lower of cost (determined on a weighted average basis) or market. Management compares the cost of inventories with the market value and allowance is made to write down inventories to market value, if lower.As of September 30, 2010 and December 31, 2009, inventory consisted of the following: Raw Materials $ $ Work-in-process Finished goods Less: reserve for impairment of inventory - ) $ $ Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and betterments are capitalized. When property and equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Furniture and Fixtures 5 years Equipment 5 years Computer Hardware and Software 5 years Building 30 years As of September 30, 2010 and December 31, 2009, Property, Plant & Equipment consisted of the following: Machinery $ $ Automobile Office equipment Building Subtotal Accumulated depreciation ) ) Plant, Property & Equipment, Net $ $ Depreciation was $183,000 and $163,000 for the nine months ended September 30, 2010 and 2009, and $56,000 and $53,000 for the three months ended September 30, 2010 and 2009, respectively. Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and cash equivalents, restricted cash, accounts receivable, accounts payable, accrued liabilities and short-term debt, the carrying amounts approximate their fair values due to their short maturities. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity,” and ASC 815. As of September 30, 2010 and December 31, 2009, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value. A-53 Basic and Diluted Earnings per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is computed similar to basic net income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all the potential common shares, warrants and stock options had been issued and if the additional common shares were dilutive. Diluted earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method for the outstanding options and the if-converted method for the outstanding convertible preferred shares. Under the treasury stock method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period.Under the if-converted method, convertible outstanding instruments are assumed to be converted into common stock at the beginning of the period (or at the time of issuance, if later). Goodwill Goodwill represents the excess of the purchase price over the fair value of the identifiable assets and liabilities acquired as a result of the Company’s acquisitions of interests in its subsidiaries. Under SFAS No.142, “Goodwill and Other Intangible Assets (“SFAS 142”) (codified in FASB ASC Topic 350), goodwill is no longer amortized, but tested for impairment upon first adoption and annually, thereafter, or more frequently if events or changes in circumstances indicate that it might be impaired. Impairment testing is performed at a reporting unit level. An impairment loss generally would be recognized when the carrying amount of the reporting unit exceeds its fair value, with the fair value of the reporting unit determined using discounted cash flow (DCF) analysis. A number of significant assumptions and estimates are involved in the application of the DCF analysis to forecast operating cash flows, including the discount rate, the internal rate of return, and projections of realizations and costs to produce. Management considers historical experience and all available information at the time the fair values of its reporting units are estimated. Intangible Assets The Company appliescriteria specified in SFAS No.141(R), “Business Combinations” (codified in FASB ASC Topic 805) to determine if an intangible asset should be recognized separately from goodwill. Intangible assets acquired through business acquisitions are recognized as assets separate from goodwill if they satisfy either the “contractual-legal” or “separability” criterion. Per SFAS 142, (codified in FASB ASC Topic 350), intangible assets with definite lives are amortized over their estimated useful life and reviewed for impairment in accordance with SFAS No.144, “Accounting for the Impairment or Disposal of Long-lived Assets” (codified in FASB ASC Topic 360). Intangible assets, such as purchased technology, trademark, customer list, user base and non-compete agreements, arising from the acquisitions of subsidiaries and variable interest entities are recognized and measured at fair value upon acquisition. Intangible assets are amortized over their estimated useful lives from one to ten years. The Company reviews the amortization methods and estimated useful lives of intangible assets at least annually or when events or changes in circumstances indicate that assets may be impaired. The recoverability of an intangible asset to be held and used is evaluated by comparing the carrying amount of the intangible to its future net undiscounted cash flows. If the intangible is considered impaired, the impairment loss is measured as the amount by which the carrying amount of the intangible exceeds the fair value of the intangible, calculated using a discounted future cash flow analysis. The Company uses estimates and judgments in its impairment tests, and if different estimates or judgments had been utilized, the timing or the amount of the impairment charges could be different. Effective January 1, 2002, the Company adoptedSFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, (codified in FASB ASC Topic 360) which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business (codified in FASB ASC Topic 225).” The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144 (codified in FASB ASC Topic 360). SFAS 144 (codified in FASB ASC Topic 360) requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Recent accounting pronouncements On July 1, 2009,the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles - amendments based on Statement of Financial Accounting Standards No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009-01”).ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards Codification (“Codification”) and, for SEC registrants, guidance issued by the SEC.The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC.The Codification is amended to effect non-SEC changes to authoritative GAAP.Adoptionof ASU No. 2009-01 only changed the referencing convention of GAAP inNotes to the Consolidated Financial Statements. A-54 On February 25, 2010, the FASB issued ASU No. 2010-09 Subsequent Events Topic 855 “Amendments to Certain Recognition and Disclosure Requirements,” effective immediately. The amendments in the ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of US GAAP. The FASB believes these amendments remove potential conflicts with the SEC’s literature. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. On March 5, 2010, the FASB issued ASU No. 2010-11 Derivatives and Hedging Topic 815 “Scope Exception Related to Embedded Credit Derivatives.” This ASU clarifies the guidance within the derivative literature that exempts certain credit related features from analysis as potential embedded derivatives requiring separate accounting. The ASU specifies that an embedded credit derivative feature related to the transfer of credit risk that is only in the form of subordination of one financial instrument to another is not subject to bifurcation from a host contract under ASC 815-15-25, Derivatives and Hedging — Embedded Derivatives — Recognition. All other embedded credit derivative features should be analyzed to determine whether their economic characteristics and risks are “clearly and closely related” to the economic characteristics and risks of the host contract and whether bifurcation is required. The ASU is effective for the Company on July 1, 2010. Early adoption is permitted. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB codified the consensus reached in Emerging Issues Task Force Issue No.08-09, “Milestone Method of Revenue Recognition.”FASB ASU No.2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions.FASB ASU No.2010-17 is effective for fiscal years beginning on or after June15, 2010, and is effective on a prospective basis for milestones achieved after the adoption date.The Company does not expect this ASU will have a material impact on its financial position or results of operations when it adopts this update on January1, 2011. Note 3 – INTANGIBLE ASSETS As of September 30, 2010 and December 31, 2009, intangible assets consisted of the following: Customer relationships $ $ Design Proprietary technology Land rights Patent right Intangible assets Impairment in 2007 ) ) Accumulated amortization ) ) Intangible assets, net $ $ During 2006, E’Jenie purchased the two facilities it previously leased for $1,103,596.Of that amount $551,798 was recorded as an intangible asset as land use rights.Because the laws of the PRC do not allow ownership of land, the Company received a Certificate of Real Estate from the Ministry of Land and Resources to use the land. E’Jenie incurred losses and also its revenue reduced significantly during 2007. The Company performed an intangible assets impairment test and concluded there was impairment as to the carrying value of intangible assets of E’Jenie of $1,972,598 as of December 31, 2007. The intangible assets are amortized over 10-30 years.Amortization was $2,096,000 and $69,000 for the nine months ended September 30, 2010 and 2009, and $702,000 and $23,000 for the three months ended September 30, 2010 and 2009, respectively. Amortization for the Company’s intangible assets over the next five fiscal years from September 30, 2010 is estimated to be: September 30, 2011 $ September 30, 2012 September 30, 2013 September 30, 2014 September 30, 2015 Thereafter Total $ A-55 Note 4 – TAXES PAYABLE As of September 30, 2010 and December 31, 2009, taxes payable comprised the following: Income tax payable $ $ VAT taxpayable Other tax Total $ $ Note 5 – ACCOUNTS PAYABLE AND ACCRUED EXPENSES As of September 30, 2010 and December 31, 2009, accounts payable and accrued expenses comprised of the following: Accounts payable $ $ Payable of purchase of Anytone - Payable for expense reimbursement Accrued payroll Other Total $ $ Note 6 – RELATED PARTY TRANSACTIONS Due from Shareholders As of September 30, 2010 and December 31, 2009, the Company had $267,357 and $262,380 unsecured, due on demand, and non interest-bearing advances to the original owners of Anytone International. Loan payable to Related Party As of September 30, 2010 and December 31, 2009, the Company had $537,225 and $527,225unsecured, due on demand and non interest-bearing loan payable to the original owner of Shenzhen Anytone for the acquisition of Shenzhen Anytone by Anytone International. Note 7 – DEFERRED TAX LIABILITY Deferred tax represented differences between the tax bases and book bases of intangible assets. At September 30, 2010, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone and Newpower.At December 31, 2009, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone. Note 8 – STOCK OPTIONS On November 4, 2005, the Company issued a nonqualified stock option for 10,000 shares (post-reverse stock split) to a member of the board with an exercise price of $5.3 (the exercise price for 10,000 shares of options post-reverse stock split) that expired on November 3, 2010.The option vested and became exercisable immediately. A-56 The Company's 2005 Stock Option Incentive Plan provides for the grant of 10,000 option rights (post-reverse stock split) to a non-employee director. The Plan is administered by the Company's Compensation Committee, who has the authority to select plan participants and determine the terms and conditions of such awards. The Company adopted SFAS 123(R) (codified in FASB ASC Topic 718) on November 1, 2005 using the modified prospective method. Prior to the adoption of SFAS 123(R) the Company did not have any stock options. Risk-free interest rate 4.00 % Expected life 5 years Expected volatility 58.0 % Expected dividend yield 0 % On March 20, 2006, the Company issued a non-incentive stock option for 15,000 shares (post-reverse stock split) to a consultant with an exercise price of $7.02 (post-reverse stock split) that expired on March 19, 2009. Risk-free interest rate 4.77 % Expected life 3years Expected volatility 126.76 % Expected dividend yield 0 % On June 11, 2010, the Company granted stock options to acquire 25,000 shares of the Company’s common stock, par value $0.001, at $6.55 per share, with a life of 3 years to an independent director. The options vest in two equal installments, the first being on the date of grant and the second being on the first anniversary of the date of grant. The fair value of the options was calculated using the following assumptions: estimated life of three years, volatility of 100%, risk free interest rate of 2.76%, and dividend yield of 0%. The grant date fair value of options was $103,047. The Company recorded $67,333 as compensation expense for stock options during the nine and three months ended September 30, 2010. The outstanding options (post-reverse stock split) as of September 30, 2010 listed as follow: NumberofShares Outstanding atJanuary 01, 2009 Granted - Exercised - Expired ) Outstanding at December 31, 2009 Exercisable at December 31, 2009 Granted Exercised - Expired - Outstanding at September 30, 2010 Exercisable at September 30, 2010 A-57 Options outstanding (post-reverse stock split) at September 30, 2010 and related weighted average price and intrinsic value are as follows: Exercise Price Total Options Outstanding Weighted Average Remaining Life (Years) Total Weighted Average Exercise Price Options Exercisable Weighted Average Exercise Price $ 5.30 - $6.55 $ $ Note 9 – COMMON STOCK AND NON-CASH STOCKCOMPENSATION On August 18, 2009, the Company entered into a four-year consulting agreement to promote the Company's image in both the industry and capital markets. In connection with this agreement, the Company issued 1,000,000 shares of Common Stock valued at $2.70 (stock price at grant date) to these eight consultants.During 2009, the Company issued 1,000,000 shares of the Company’s stock and recorded $2,700,000 as deferred compensation. During the nine and three months ended September 30, 2010, the Company amortized $506,000 and $169,000 as stock-based compensation. According to ASC 505-50-25-6, a grantor shall recognize the goods acquired or services received in a share-based payment transaction when it obtains the goods or as services received.A grantor may need to recognize an asset before it actually receives goods or services if it first exchanges share-based payment for an enforceable right to receive those goods or services; therefore, the Company recorded unamortized portion of deferred compensation as an asset, of which, $675,000 was current, and $1,267,243 was noncurrent. On December 3, 2009, the Company issued 3,593,939 shares of common stock, valued at $6.6 per share which was the stock price at the acquisition date, to pay the stock portion of thepurchase consideration for the acquisition of Anytone.The common stock total valued at $23,719,997 at the acquisition date. On December 30, 2009, the Company issued 1,823,346 shares of common stock valued at $8.51 per share which was the stock price at the acquisition date, to pay the stock portion of the total purchase consideration for the acquisition of Newpower. The common stock total valued at $15,516,674 at the acquisition date. Note 10 – INCOME TAXES As of September 30, 2010, the Company in the US had approximately $2,299,000 in net operating loss (“NOL”) carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward 20 years. The deferred tax assets for the US entities at September 30, 2010 consists mainly of NOL carry forwards and were fully reserved as the management believes it is more likely than not that these assets will not be realized in the future. Therefore, the Company has provided full valuation allowance for the deferred tax assets arising from the losses at the location as of September 30, 2010. Accordingly, the Company has no net deferred tax assets. There is no income tax for companies domiciled in the BVI. Accordingly, the Company's consolidated financial statements do not present any income tax provisions related to BVI tax jurisdiction where Billion is domiciled. Pursuant to the PRC Income Tax Laws, the Company's subsidiary in China is generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25%. The subsidiary is qualified as a new technology enterprises and under PRC Income Tax Laws, it subject to a preferential tax rate of 18%. Beginning January 1, 2008, the new PRC Enterprise Income Tax ("EIT") law replaced the existing laws for Domestic Enterprises ("DES") and Foreign Invested Enterprises ("FIEs"). The new standard EIT rate is 25%. Subsidiary E’Jenie was qualified as new technology enterprise under PRC Income Tax Law and still subject to the tax holiday with applicable EIT of 22% for 2010 and 10% for 2009, respectively. The newly acquired subsidiary Anytone and Newpower’s effective EIT for 2010 is 22% and was 20% for 2009. A-58 Foreign pretax earnings approximated $14,727,000 and $4,455,000 for the nine months ended September 30, 2010 and 2009, respectively. Pretax earnings of a foreign subsidiary are subject to U.S. taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-U.S. subsidiaries except to the extent those earnings are indefinitely invested outside the United States. At September 30, 2010, approximately $29,287,000 of accumulated undistributed earnings of non-U.S. subsidiaries was indefinitely invested. At the existing U.S. federal income tax rate, additional taxes of approximately $4,829,000 would have to be provided if such earnings were remitted currently. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations for the nine and three months ended September 30, 2010 and 2009, respectively: Nine Months EndedSeptember 30, Three Months Ended September 30, US statutory rates 34 % 34 % 34 % 34 % Tax rate difference )% (9 )% )% (9 )% Effect of tax holiday (3 )% )% (3 )% )% Valuation allowance on deferred tax on US NOL 2 % 1 % 1 % 1 % Tax expense at actual rate 23 % 10 % 22 % 10 % The provisions for income taxes for the nine and three months ended September 30, 2010 and 2009 consisted of the following: Nine Months Ended Three Months Ended Income tax expense – current $ Income tax benefit – deferred ) - ) - Total income tax expense $ Note 11 – STATUTORY RESERVES As stipulated by the Company Law of the PRC, net income after taxation can only be distributed as dividends after appropriation has been made for the following: i) Making up cumulative prior years' losses, if any; ii) Allocations to the "Statutory surplus reserve" of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital; iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's "Statutory common welfare fund", which is established for the purpose of providing employee facilities and other collective benefits to the Company's employees; and statutory common welfare fund is no longer required per the new cooperation law executed in 2006. iv) Allocations to the discretionary surplus reserve, if approved in the shareholders' general meeting. Note 12 - MAJOR CUSTOMERS AND VENDORS The Company purchased from three vendors during the nine months ended September 30, 2010 with each vendor accounting for about 13%, 13%, and 12% of purchases. Accounts payable to the vendors were $1,501,612, $1,061,169, and $997,392 as of September 30, 2010. The Company purchased its products from three major vendors during the nine months ended September 30, 2009 with each vendor individually accounting for 27%, 27% and 23% of the total purchases. Accounts payable to these vendors amounted to $705,813, $656,392 and $612,095 as of September 30, 2009. One customer accounted for 14% of the sales during the nine months ended September 30, 2010. Accounts receivable from this customer was $3,787,910 as of September 30, 2010. Two customers accounted for 72% of the sales, each accounted for 58% and 14%, during the nine months ended September 30, 2009. Accounts receivable from these customers were $ 4,739,419 as of September 30, 2009. The Company purchased from four vendors during the three months ended September 30, 2010 with each vendor accounting for about 13%, 12%, 12% and 10% of the total purchases. The Company purchased from three vendors during the three months ended September 30, 2009 with each vendor individually accounting for 28%, 27% and 26% of the total purchases. The Company had one customer which accounted for 17% of revenue for the three months ended September 30, 2009. Two customers accounted for 52% and 26% for the three months ended September 30, 2010. A-59 Note 13 – SEGMENT REPORTING The Company had two operating segments: battery components manufacture and battery assembly and distribution.These operating segments were determined based on the nature of the products offered.Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance.The Company's chief executive and chief financial officers were identified as the chief operating decision makers.The Company’s chief operating decision makers direct the allocation of resources to operating segments based on the profitability, cash flows, and other measurement factors of each respective segment. The Company evaluates performance based on several factors, of which the primary financial measure is business segment income before taxes.The segments’ accounting policies are the same as those described in the summary of significant accounting policies.The following table shows the operations of the Company's reportable segments: Nine months ended September 30, Three months ended September 30, Revenues from unaffiliated customers: Battery $ Battery shell and cover Consolidated $ Operating income (loss): Battery $ Battery shell and cover Corporation ) Consolidated $ Net income (loss) before taxes: Battery $ Battery shell and cover Corporation ) Consolidated $ Net income (loss) : Battery $ Battery shell and cover Corporation ) Consolidated $ Depreciation and amortization: Battery $ $ - $ $ - Battery shell and cover Corporation Consolidated $ The Company does not identify assets by segment. Note 14 - ACQUISITION OF ANYTONE, NEWPOWER AND UNAUDITED PRO FORMA INFORMATION On November 19, 2009, the Company entered into a share exchange agreement with Anytone International and Shenzhen Anytone. Shenzhen Anytone is a subsidiary of Anytone International, collectively referred as Anytone. Pursuant to the share exchange agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's Common Stock with a restrictive legend, and agreed to pay $10,000,000. The acquisition closed on December 7, 2009.As of September 30, 2010, $10,000,000was paid. Revenue and net income of Anytone included in the consolidated income statement for the nine months ended September 30, 2010 was $33,120,017 and $5,324,214, and for the three months ended September 30, 2010 was $12,017,189 and $1,994,360, respectively. The price for Anytone was $10,000,000 and 3,593,939 shares of common stock valued at$23,719,997, which was determined by multiplying the 3,593,939 shares by the stock price of New Energy at the acquisition date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $19,775,939 is recorded as goodwill. Cash $ Accounts receivable Other receivables Due from shareholder Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Deferred tax liability ) Loan payable ) Purchase price $ On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Newpower.Pursuant to the share exchange agreement, E’jenie acquired Newpower.The Company issued to the shareholders of Newpower, proportionally among the Newpower shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the Share Exchange, 1,823,346 shares of the Company’s Common Stock with a restrictive legend, and $3,000,000. As of September 30, 2010, $3,000,000 was paid. A-60 The price for Newpower was $3,000,000 and 1,823,346 shares of common stock valued at $15,516,674, which was determined by multiplying the 1,823,346 shares by the stock price of New Energy at the acquisition date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $13,234,208 is recorded as goodwill. The Company expects synergy from combining the operations. Revenue and net income of Newpower included in the consolidated income statement for the nine months ended September 30, 2010 was $25,331,109 and $2,155,713, and for the three months ended September 30, 2010 was $9,306,058 and $798,820, respectively. Cash $ Accounts receivable Tax receivable Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Other payable and accrued expenses ) Loan payable to related party ) Deferred tax liability ) Purchase price $ The following unaudited pro forma consolidated results of operations for New Energy, Anytone and Newpower for the nine months ended September 30, 2009 presents the operations of New Energy, Anytone and Newpower as if the acquisitions occurred January 1, 2009.The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisitions been completed as of the beginning of the periods presented, nor are they necessarily indicative of future consolidated results. Net revenue $ Cost of revenue Gross profit Total operating expenses Income from operations Total non-operating expenses ) Income before income tax Income tax Net income $ Weighted average shares outstanding Earnings per share $ Note 15- COMMITMENTS Anytone leased its office under a renewable operating lease on January 1, 2009 with expiration date on March 31, 2014. The monthly rent is $12,400. For the nine and three months ended September 30, 2010, the rental expense was $112,000 and $37,000, respectively. Newpower entered into a renewable rental agreement on September 1, 2009 with expiration date on August 31, 2012. The monthly payment is $6,300. For the nine and three months ended September 30, 2010, the rental expense was $57,000 and $19,000, respectively. Future minimum rental payments required under operating leases as of September 30, 2010 are as follows by years: $ $ A-61 Note 16- SUBSEQUENT EVENT New Energy Parent Company entered into a one-year consulting agreement with an IR firm on November 1, 2010. The monthly payment at $8,550 will be made at the beginning of each month; the Company also granted the IR firm a warrant to purchase 36,000 shares for each 6 months contract period with excise price of $5.99, a term of three years which will vest on November 1, 2011. The first tranche of warrants will be issued by November 30, 2010 and the second issued by May 31, 2011. If the agreement is cancelled after six months by either party, the IR firm will be entitled to a pro-rata of the warrants for the period services were provided. The Company would agree to issue a new warrant covering those shares as the second tranche surrendered. On October 20, 2010, the Company filed an Amendment to its Certification of Designations, Preferences and Rights for its Series A Convertible Preferred Stock. As a result of the Amendment, which was approved by Company's board of directors and a majority of the Series A holders, the Series A is convertible at the option of the holder until June 29, 2011, when every ten (10) issued and outstanding shares of Series A shall be automatically convertible into one (1) share of common stock (on a post-split basis). Additionally, the Series A shall continue to be subject to a lock-up provision through June 29, 2011, provided, however, that the common stock issuable upon the optional conversion of the Series A shall not be subject to such lock-up limitations. On November 10, 2010, the Company’s subsidiary, Shenzhen Anytone Technology Co. Ltd, executed a share exchange agreement to acquire all the equity interest of Shenzhen Kim Fai Solar Energy Technology Co., Ltd., a Chinese company engaged in the technology development and sale of solar application products and solar energy batteries ("Kim Fai Solar"), with all of the shareholders of Kim Fai Solar. The purchase price for 100% of the outstanding stock of Kim Fai Solar was $24,000,000, of which $13,000,000 is to be paid in cash and $11,000,000 is to be paid in the form of shares of common stock of the Company. The purchase consideration is payable as follows: (i) $13,000,000 to be paid in cash within one year of the execution of the Agreement, and (ii) $11,000,000 to be paid in shares of restricted common stock of the Company within 3 days of the completion of the share exchange formalities with the local governmental authorities. Such shares are to be issued with a per share price of $5.75 and amount to an aggregate of 1,913,265 shares of restricted common stock. The Company did not disclose the pro forma supplemental information in this footnote due to the fact thatinitial accounting for this acquisition is not completed and financial statements of the acquiree are in the process ofbeing compiled. The purchase of Kim Fai Solar will be accounted for as a business combination under FASB ASC Topic 805, “Business Combinations”. Note 17- RESTATEMENT OF FINANCIAL STATEMENTS The financial statements atSeptember 30, 2010 were restated to reflect the following: 1. The Company initially valued the stock components of the acquisition price of Anytone and Newpower based on the average stock price of New Energy two days before and two days after the agreement date. The Company revised the stock price used to value the stock components of the acquisitions based on the guidance at FASB ASC 805-30-30-7 that is the stock price of New Energy at the acquisition date. Accordingly, the goodwill amount was changed as a result of revised acquisition price by using the stock price at the acquisition date. 2. The Company initially presented equity-based compensation for stock issued to consultants for services not yet provided as a contra account in equity.The Company now recorded such prepaid compensation as an asset in the balance sheet according to FASB ASC 505-50. The above restatement did not have any impact on the statement of income and other comprehensive income and cash flows. The following table presents the effects of the restatement adjustment on the accompanying consolidated balance sheetatSeptember 30, 2010: Consolidated Balance Sheet at September 30, 2010 As Previously Reported Restated Net Adjustment Deferred compensation $ - $ $ Deferred compensation-noncurrent $ - $ $ Goodwill $ $ $ Total assets $ $ $ Additional paid in capital $ $ $ Less: Deferred compensation $ ) $ - $ Total stockholders’ equity $ $ $ A-62
